 

TherapeuticsMD, Inc. 10-Q [txmd-10q_063019.htm]

 

Exhibit 10.3

 



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 



 

TXMD EXECUTION VERSION
Dated: JUNE 6, 2019

 

License and SUPPLY AGREEMENT

 

by and between

 

TherapeuticsMD, Inc.

 

and

 

Theramex HQ UK Limited

 

DATE: June 6, 2019

 



 

 

TABLE OF CONTENTS

 



1. Definitions; Construction 1       2. Licenses, Commercialization, and
Intellectual Property Rights 13       3. Governance 18       4. Trademarks and
Packaging; Materials 20       5. Product Development and Marketing
Authorizations 20       6. Performance of Manufacturing and Supply 23       7.
Orders 25       8. Delivery; Review and Defective Product 26       9. Product
Recall 28       10. Fees and Payments 28       11. Invoicing and Payment 30    
  12. Books and Records; Audit Rights 30       13. Representations, Warranties
and Covenants 31       14. Indemnification and Limitation of Liability 34      
15. Force Majeure 35       16. Term and Termination. 36       17.
Confidentiality 40       18. Dispute Resolution 42       19. Insurance 43      
20. Miscellaneous 43



 



i

 



 

License and SUPPLY AGREEMENT

 

This License and Supply Agreement (the “Agreement”) is made effective as of June
6, 2019 (the “Effective Date”) by and between TherapeuticsMD, Inc., a Nevada
corporation, with a principal place of business located at 6800 Broken Sound
Parkway NW, Boca Raton, FL 33487 (“TXMD”) and Theramex HQ UK Limited, a company
formed under the laws of England, with its principal place of business located
at Sloane Square House, 1 Holbein Place, London SW1W 8NS United Kingdon
(“Licensee”). TXMD and Licensee are sometimes referred to herein individually as
a “Party” and collectively as the “Parties.”

 

Recitals

 

A.TXMD is an innovative healthcare company focused on developing and
commercializing products for women.

 

B.Licensee has experience in all facets of commercializing pharmaceutical
products in the Territory (as defined below), including applying for Marketing
Approvals, distribution, marketing, and sales in the Territory.

 

C.TXMD’s pipeline includes Bijuva™, recently approved by the FDA for treatment
of moderate-to-severe vasomotor symptoms (VMS) due to menopause, and Imvexxy®,
recently approved by the FDA for treatment of dyspareunia, a symptom of vulvar
and vaginal atrophy, due to menopause.

 

D.Licensee desires to secure necessary rights to Commercialize (as defined
below) the Products (as defined below) in the Territory (as defined below) and,
subject to the terms and conditions of this Agreement, TXMD desires to grant
such rights to Commercialize the Products in the Territory and to Supply (as
defined below) the Products to Licensee.

 

Now, therefore, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

1.Definitions; Construction

 

1.1Definitions. Unless otherwise specifically provided in this Agreement, the
following terms shall have the following meanings:

 

“Accounting Standards” means IFRS as generally and consistently applied
throughout Licensee’s organization.

 

“Acknowledgement” is defined in Section 7.1.

 

“Actual Product Fees” means the actual per unit COGS pricing multiplied by the
number of Products ordered.

 





 

 

“Affiliate”, with respect to a Party, shall mean any Person that controls, is
controlled by, or is under common control with that Party. For the purpose of
this definition, “control” means, direct or indirect, ownership of fifty percent
(50%) or more of the shares of stock entitled to vote for the election of
directors, in the case of a corporation, or fifty percent (50%) or more of the
equity interest in the case of any other type of legal entity, status as a
general partner in any partnership, or any other arrangement whereby the entity
or person controls or has the right to control the board of directors or
equivalent governing body of a corporation or other entity, or the ability to
cause the direction of the management or policies of a corporation or other
entity. For the avoidance of doubt, an entity that shares a common corporate
parent with Party shall be considered an Affiliate of such Party if such common
parent controls, either directly or indirectly (i.e., through different tiers of
ownership), both the Party and the entity at issue. In the case of entities
organized under the laws of certain countries, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and in such case such lower percentage shall be substituted in the preceding
sentence, provided that such foreign investor has the power to direct the
management and policies of such entity. For the avoidance of doubt, when used in
connection with Licensee, the term “Affiliate” shall exclude: (i) any funds or
vehicles (“CVC Funds”) advised by CVC Capital Partners Limited and/or its
affiliates; and (ii) any portfolio companies in which any CVC Fund holds an
interest or investment from time to time (together with the CVC Funds, the
“Restricted Entities”).

 

“Applicable Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of any governmental authority or
Regulatory Authority, domestic or foreign, that are applicable to the particular
situation, obligation or circumstances.

 

“Background IPR” is defined in Section 2.4.1.

 

“Bankruptcy Code” means Title 11, U.S. Code, as amended, or analogous provisions
of Applicable Laws outside the United States.

 

“Batch” means a defined quantity of Product that is Manufactured according to a
single manufacturing order during the same cycle of Manufacture and is intended
to have been Manufactured in accordance with the Manufacturing Process and
Product Specifications.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks located in New York, New York or London, England are authorized
or required by Applicable Law to remain closed.

 

“Calendar Quarter” means the respective period of three consecutive calendar
months ending March 31, June 30, September 30 and December 31.

 

“Calendar Year” means each successive twelve (12) months commencing on January 1
and ending on December 31.

 

“Certificate of Analysis” means the certificate of analysis to accompany Product
delivered to Licensee as set forth in the Quality Technical Agreement.

 



2

 

 

“Change of Control” means, with respect to Licensee, a completed transaction
where any of the following occurs upon closing of the transaction: (a) any Third
Party (or group of Third Parties acting in concert) becomes the beneficial
owner, directly or indirectly, of more than fifty percent (50%) of the total
voting power of the stock then outstanding of Licensee normally entitled to vote
in elections of directors; (b) Licensee or its Affiliate consolidates with or
merges into another corporation or entity, or any corporation or entity
consolidates with or merges into Licensee or its Affiliate, in either event
pursuant to a transaction in which more than fifty percent (50%) of the total
voting power of the stock outstanding of the surviving entity normally entitled
to vote in elections of directors is not held by the parties holding at least
fifty percent (50%) of the total outstanding shares of Licensee preceding such
consolidation or merger; or (c) Licensee divests or otherwise conveys, transfers
or leases all or substantially all of its assets relating to a Product, to any
Third Party.

 

“Clinical Data” means, with respect to a Clinical Trial for a pharmaceutical
product, all data and results from the conduct of such Clinical Trial.

 

“Clinical Trial” means a human clinical trial of Product.

 

“cGMP” means the current Good Manufacturing Practices promulgated by the U.S.
Food and Drug Administration, EMA or any other Regulatory Authority in the
Territory for the manufacture and testing of pharmaceutical products.

 

“CMC” or “CMC Information” means all product quality cGMP data related to the
manufacturing of the Products including characterization, stability,
manufacturing process development, control methods and specifications,
biopharmaceutical classification and all relevant supporting data.

 

“COGS” means with respect to any Product supplied within the scope of this
Agreement the unit cost of Manufacture consisting of (a) Direct Material Costs,
(b) Direct Operating Labor Costs and (c) Indirect Expenses (Indirect Expenses
shall be billed separately), each as defined below, all as fairly and reasonably
attributable to Product within the scope of this Agreement:

 

(a) “Direct Material Costs” means the cost of purchased materials used in the
manufacture or packaging of Product, including costs of Materials;

 

(b) “Direct Operating Labor Costs” means the personnel cost of employees
directly employed in the manufacturing, Packaging, quality testing or release of
Product, including basic wages, labor and related payroll taxes and benefits;
and

 

(c) “Indirect Expenses” means, collectively:

 

(i) Costs of quality assurance activities (excluding labor costs) relating to
Products;

 

(ii) Interim transportation, or any related transportation cost including
tertiary packaging and storage of Product, as incurred or spent in connection
with this Agreement;

 

(iii) Costs of Products as actually invoiced by Contract Manufacturers for
applicable Products supplied to Licensee, including the benefit of any price
reductions, payment or terms discounts or other reimbursements, such as volume
discounts, that may be applicable to purchased Products);

 

(iv) Costs associated with changes of the Product Specifications or the
Manufacturing Process;

 



3

 

 

(v) Costs and expenses relating to registration and maintenance of Drug Master
Files; and

 

(vi) Product validation costs (including manufacturing, testing, and stability)
for the Territory, Territory-specific testing requirements, and annual stability
testing for the Products in the Territory.

 

“Commercialization,” with a correlative meaning for “Commercialize,” means all
activities undertaken with respect to commercialization of Product in the
Territory, including activities relating to submitting Regulatory Materials for
Marketing Authorization and other Regulatory Approvals for Product in the
Territory by using the Regulatory Materials, Regulatory Approvals, pricing and
reimbursement approvals, TXMD Clinical Data and related materials necessary, in
each case as provided or licensed by TXMD to Licensee hereunder, marketing,
promoting, distributing, importing, exporting (to other countries in the
Territory, if applicable), offering for sale and/or selling Product.
Commercialization does not include Development. For the avoidance of doubt,
nothing in this definition shall be interpreted to restrict Licensee’s ability
to use any information in support of obtaining any Marketing Authorization for
Product in the Territory.

 

“Commercialization Field” means human use.

 

“Confidential Information” means all confidential or proprietary information of
a Party disclosed by or on behalf of the relevant Party (whether through its
representatives, counsel, directors, officers, employees, agents,
subcontractors, or Affiliates (collectively, the “Representatives”) to the other
Party pursuant to this Agreement in written, oral or any other form (such as by
permitting examination of tangible items or viewing of premises); and which may
include, but is not limited to, technical data, trade secrets, know-how,
intellectual property or other materials owned or controlled by Disclosing
Party, including, but not limited to, research, product plans, products,
samples, specifications, service plans, services, customer lists, customers,
markets, software, developments, inventions, processes, formulas, chemical
applications, laboratory instruments, laboratory methods of analysis,
interpretation of lab results, techniques, technology, manufacturing methods,
equipment, designs, drawings, engineering, marketing, distribution and sales
methods and systems, sales and profit figures, pricing, finances and other
business information, and all analyses, compilations, studies or other materials
prepared by Recipient containing or based in whole or in part upon such
information furnished to Recipient by Disclosing Party or its Representatives.

 

“Contract Manufacturers” means any Third Party engaged by TXMD to perform
Manufacturing of Product on behalf of TXMD.

 

“Contract Manufacturing Agreement(s)” means the agreement(s) between TXMD and
Contract Manufacturers for the Manufacture of Product or related services.

 

“Consulting Rate” means a blended rate of EUR [***] per hour plus all Licensee
pre-approved and reasonable travel and expenses incurred by resources in
performing any Project Services (following the exhaustion of any applicable
Project Pool hours, at Licensee’s discretion). The Consulting Rate and
categories of resources to which it is applicable, shall be periodically
reviewed for appropriateness by the Joint Steering Committee in consultation
with the finance departments of each Party.

 



4

 

 

“Control” means, with respect to any material, information, or Intellectual
Property Right, that a Party has the legal right or authority (whether by
ownership, license or otherwise), as of the Effective Date or during the Term,
to grant to the other Party access to, ownership of, or a license or sublicense
(as applicable) under, such material, information, or Intellectual Property
Right on the terms and conditions set forth herein without violating the terms
of any agreement or any other arrangement with any Third Party or
misappropriating the proprietary or trade secret information of a Third Party.

 

“Cover” or “Covering” means, with respect to a Patent Right or claim of a Patent
Right and a Product, that, but for the licenses granted in this Agreement, the
making, use, sale, offer for sale or importation of the Product would infringe
such claim or Patent Right.

 

“Defective Product” means Product that is damaged or defective when Licensee
takes title to the Product pursuant to Section 8.1 below.

 

“Develop” or “Development” means all research and development activities for
Product, including all such activities intended to research, discover or develop
and/or to support INDs, NDAs or other Marketing Approvals or other
post-marketing requirements for Product, including, without limitation, (a)
toxicology, pre-clinical and clinical drug development activities, and (b)
Clinical Trials.

 

“Diligent Efforts” means with respect to Licensee’s obligations under this
Agreement, the level of efforts in carrying out such obligation in a manner that
is at least consistent with the efforts that a pharmaceutical company in a
similar position as Licensee typically devotes to a product of similar
commercial and scientific potential at a similar stage in its lifecycle, taking
into consideration safety and efficacy, cost to develop, the competitiveness of
alternative Third Party products, the likelihood of receipt Marketing
Authorization and other Regulatory Approvals, expected profitability, including
the amounts of marketing and promotional expenditures with respect to Product
and all other relevant factors. Diligent Efforts requires, with respect to a
particular task or activity in Developing or Commercializing Product, that
Licensee: (a) promptly assign responsibility for such task or activity to
specific individuals who are held accountable for progress and to monitor such
progress on an on-going basis; (b) set and consistently seek to achieve specific
and meaningful objectives for carrying out such task or activity; and (c) make
and implement decisions and allocate resources designed to advance progress with
respect to such objectives. Diligent Efforts shall be determined individually
with respect to appropriate and reasonably defined specific markets or groups of
markets, and it is understood that the level of Diligent Efforts required during
any specific period may vary from country to country and between different
markets or groups of markets.

 

“Disclosing Party” means the Party disclosing Confidential Information.

 

“Dispute” is defined in Section 18.1.

 



5

 

 

“DMF” or “Drug Master File” means a submission to a Regulatory Authority that
may be used to provide confidential detailed information about facilities,
processes, or articles used in the manufacturing, processing, packaging, and
storing of one or more human drugs.

 

“Effective Date” means the date as set forth in the preamble to this Agreement.

 

“EMA” means the European Medicines Agency, or any successor entity thereto
performing substantially the same functions.

 

“Exception Notice” is defined in Section 8.3.

 

“EUR” means Euros, the currency of the European Union.

 

“European Union” means all of the European Union member states as of the
applicable date during the Term.

 

“FCPA” is defined in Section 13.3.1.

 

“Firm Commitment” is defined in Section 6.6.

 

“First Commercial Sale” means, with respect to a Product in any country or
jurisdiction in the Territory, the first sale by Licensee to a Person of such
Product for use in such country or jurisdiction.

 

“Force Majeure” means an event which is beyond a non-performing Party’s
reasonable control, including an act of God, strike, lock-out or other
industrial/labor dispute (whether involving the workforce of the Party so
prevented or of any other Person), war, riot, civil commotion, terrorist act,
malicious damage, epidemic, quarantine, fire, flood, storm or natural disaster.

 

“Force Majeure Party” means a Party prevented or delayed in its performance
under this Agreement by an event of Force Majeure.

 

“Generic Product” means any product containing the same active pharmaceutical
ingredients as Product and that is submitted as an Abbreviated New Drug
Application (or the foreign jurisdiction equivalent) that refers or compares to
Product as the reference product.

 

“ICC” is defined in Section 18.3.

 

“IFRS” means International Reporting Financial Standards promulgated by the
International Accounting Standards Board, as amended, supplemented or replaced
from time to time.

 

“IND” means an investigational new drug application for Product filed by TXMD
with the U.S. Food and Drug Administration.

 

“Indemnified Party” is defined in Section 14.3.

 

“Indemnifying Party” is defined in Section 14.3.

 



6

 

 

“Indirect Taxes” means value added taxes, sales taxes, consumption taxes and
other similar taxes relating to sales or purchase of goods and supply of
services.

 

“Initial Indication” means, with respect to a country or jurisdiction in the
Territory, the first indication for which Licensee pursues Marketing
Authorization for a Product in such country or jurisdiction using the TXMD
Clinical Data as the basis for obtaining such Marketing Authorization. Upon the
granting of the first such Marketing Authorization in such country or
jurisdiction by the applicable Regulatory Authority, the indication described in
such Marketing Authorization for a Product in such country or jurisdiction as
specified in the applicable Product Labeling for such Product shall thereafter
be the Initial Indication. As of the Effective Date, the Initial Indication for
the TX-001 Product is anticipated to be comprised of hormone replacement therapy
for oestrogen deficiency symptons in post-menopausal women. As of the Effective
Date, the Initial Indication for the TX-004 Product is anticipated to be
comprised of the treatment of dyspareunia, a symptom of vulvar and vaginal
atrophy, due to menopause.

 

“Intellectual Property Rights” means Know-How, Patent Rights, trademarks,
service marks, trade names, design rights, copyright (including rights in
computer software) or any rights or property similar to any of the foregoing in
any part of the world, whether registered or not, together with the right to
apply for the registration of any such rights, and all rights or forms of
protection having equivalent or similar effect, in any part of the world.

 

“IP Improvement” means any invention, discovery, upgrading or modification and
all other Intellectual Property Rights (whether patentable or not) created by
either Party or jointly by the Parties during the Term in performance of a
Party’s rights or obligations under this Agreement, including any manufacturing
processes, dosage forms, formulations or delivery systems.

 

“Joint Steering Committee” is defined in Section 3.3.

 

“Know-How” means all technical information, know-how and data, including
inventions (whether patentable or not), discoveries, trade secrets,
specifications, designs, instructions, processes, formulae, materials, expertise
and other technology applicable to compounds, formulations, compositions,
products or to their manufacture, development, registration, use or
commercialization or methods of assaying or testing them or processes for their
manufacture, formulations containing them, compositions incorporating or
comprising them and including all biological, chemical, pharmacological,
biochemical, toxicological, pharmaceutical, physical and analytical, safety,
quality control, manufacturing, preclinical and Clinical Data, instructions,
processes, formulae, expertise and information, Regulatory Materials and copies
thereof, relevant to the development, manufacture, use or commercialization of
and/or which may be useful in studying, testing, development, production or
formulation of products, or intermediates for the synthesis thereof. Know-How
includes any rights including trade secrets, copyright, database or design
rights protecting such Know-How.

 

“Licensee Claims” is defined in Section 14.1.

 

“Licensee Group” is defined in Section 14.2.

 

“Licensee Indemnitees” is defined in Section 14.1.

 



7

 

 

“Lead Time” means the agreed time it will take from the date TXMD acknowledges
receipt of a Purchase Order from Licensee until and including the date of
delivery of Product EXW INCOTERMS (2010) by Third Party Manufacturer to
Licensee. The Lead Time shall be 150 days for launch quantities unless
additional testing or validation studies are required and 120 days for
subsequent orders unless otherwise agreed to by the Parties in writing.

 

“Long Term Forecast” is defined in Section 6.5.

 

“Major Countries” means the United Kingdom, France, Germany, Spain, Italy,
Brazil, and Mexico.

 

“Manufacture” means the manufacture of a Product, including the compounding,
filling, encapsulating, testing, and Packaging of Materials by TXMD (or any of
its permitted Affiliates or subcontractors) to manufacture and produce Product
in accordance with the Manufacturing Process and Product Specifications.

 

“Manufacturing Process” means any process (or step in any process) used or
planned to be used to Manufacture a Product as further described in the Product
Specifications.

 

“Marketing Authorization” means the approval of a Product by the Regulatory
Authority for Commercialization in the Territory.

 

“Materials” means raw materials, excipients, intermediates and laboratory
reagents, packaging components and materials, devices, labels or other materials
used in the Supply of Product.

 

“Milestone Fees” means the fees payable by Licensee based on certain milestones,
as specified in Exhibit 2.

 

“Net Sales” means, with respect to a particular time period, the total amounts
invoiced by Licensee and its Affiliates to Third Party purchasers (including
wholesalers and non-Affiliate Sublicensees) in respect of sales of Product, less
the following deductions to the extent actually allowed to customers or incurred
with respect to such sales:

 

(a)               normal and customary trade, quantity or prompt settlement
discounts off the invoiced price, allowances and credits (other than price
discounts granted at the time of invoicing which have already been included in
the gross amount invoiced);

 

(b)               amounts repaid or credited because of rejections, returns,
rebates, price adjustments or allowances for damaged products;

 

(c)                rebates and similar payments made with respect to sales of
Product paid for by any governmental authority, chargeback payments, repayments
and rebates (or the equivalent thereof) granted to or imposed by group
purchasing organizations, managed health care organizations or federal,
state/provincial, local and other governments, including any or all of their
regulatory authorities, agencies, review boards or tribunals, or trade
customers;

 

(d)               transportation costs, pre-wholesaling costs, distribution
expenses, special packaging, freight, postage, shipping, transportation and
insurance charges directly allocated to Product, provided that such costs,
expenses and charges shall not exceed [***] percent ([***]%) of the invoiced
amount of the Product, understanding in each case that such costs, expenses and
charges are on a pass-through basis without markup;

 



8

 

 

(e)                sales, value-added (to the extent not refundable in
accordance with applicable law excise taxes, tariffs and duties, and other taxes
directly related to the sale (but not including taxes assessed against the
income derived from such sale), Indirect Taxes, customs duties, customs levies
and import fees imposed on the sale, importation, use or distribution of
Product;

 

(f)                any other normal and customary deductions actually allowed to
customers that are consistently applied from time-to-time by Licensee in
accordance with its Accounting Standards;

 

(g)               stocking allowances;

 

(h)               amounts written off or not collected due to uncollectable
invoiced amounts including bad debts, in amounts consistent with Licensee’s
usual practice and with its Accounting Standards; and

 

(i)                 any other payment which reduces gross revenue and is
permitted to be deducted in calculating net sales in accordance with IFRS,
provided that any differences in the treatment of such other payment as
determined under US GAAP and IFRS shall be discussed by the JSC.

 

Net Sales shall be calculated using Licensee’s internal audited system used to
calculate and report net sales for all its products, which at all times shall be
in accordance with the Accounting Standards, as such Net Sales calculation may
be adjusted for any of the items (a) to (i) above that are not taken into
account in such systems. Deductions pursuant to subsection (i) above shall be
taken in the Calendar Quarter in which such sales are no longer recorded as a
receivable, and provided that if any amounts of payment for such sales are
subsequently received by Licensee (or its Affiliates), such amount shall be
deemed “Net Sales” in the period received. To the extent that Licensee
(including its Affiliates, as applicable) provides to any Third Party purchaser
discounts or allowances that are applicable to and measured by purchases of a
Product and one or more other products (such as a “bundled sale” arrangement),
such discounts and allowances shall be allocated between the products (for
purposes of the deductions used in calculating Net Sales as above) and such
other products in a commercially reasonable manner that does not unfairly or
inappropriately bias the level of discounting against the Product (as compared
to the other products), such allocation to be determined in good faith by the
Parties through the Joint Steering Committee.

 

Net Sales shall include the amount or fair market value of all consideration
received by Licensee and its associated parties in respect of sales of Product,
whether such consideration is in cash, payment in kind, exchange, or other form.
Net Sales shall not include sales between or among Licensee or its Affiliates
unless any such associated party is the end user, but shall include sales to
non-Affiliate Sublicensees. Subject to the above, Net Sales shall be calculated
in accordance with the standard internal policies and procedures of Licensee,
which shall at all times be in accordance with IFRS.

 



9

 

 

“Package” and “Packaging” means labelling, testing, inspecting, final finished
packaging and packing of Product, or any activity of a nature similar to the
foregoing.

 

“Paid Estimated Product Fees” means fees paid by Licensee for Product ordered by
Licensee in the Calendar Year or partial Calendar Year based on the estimated
COGS per unit fees.

 

“Parties” means TXMD and Licensee and “Party” means either TXMD or Licensee.

 

“Patent Rights” means patent applications and patents, inventors’ certificates,
improvement patents, utility models and patents of addition and administrative
protection (such as pipeline protection) and all foreign counterparts of them in
any and all countries, and including any divisional applications and patents,
refilings, renewals, continuations, continuations-in-part, extensions (including
patent term extensions), reissues, re-examinations, substitutions,
confirmations, registrations, revalidation, importation and additions, and any
equivalents of or to any of the foregoing in any and all countries, as well as
any supplementary protection certificates and equivalent protection rights in
respect of any of them in any and all countries.

 

“Person” means an individual natural person, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

“Pharmacovigilance Agreement” means the pharmacovigilance agreement agreed
between the Parties relating to Product, and any successor agreement thereto to
be executed within twelve (12) months of the Effective Date.

 

“President” is defined in Section 3.3.3.

 

“Process” or “Processing” means the compounding, filling, encapsulating,
producing, testing and bulk packaging of Materials into Product, in accordance
with the Product Specifications.

 

“Product” means the (a) pharmaceutical product TX-001 and (b) the pharmaceutical
product TX-004, each as further described in Appendix 1, and all Product
Improvements thereto.

 

“Product Improvements” means any improvements to a Product including with
respect to any changes to the indications, dosage strengths, reformulations, or
line extensions of such Product.

 

“Product Labeling” means the approved Product label information as specified in
the applicable Marketing Authorization for a given country or jurisdiction in
the Territory.

 

“Product Specifications” means the finished product specifications for the
Products as detailed in the Marketing Authorization in the Territory.

 

“Project Manager” is defined in Section 3.1.

 

“Project Pool Hours” means an annual pool of [***] hours per Product provided to
Licensee in each Calendar Year as a credit that may be used solely for Project
Services performed in such Calendar Year by Licensee.

 



10

 

 

“Project Services” means services relating to any activities that are required
for the purposes of (i) introducing a new formulation or dosage or type of
packaging which are only to be utilized in the Territory, or (ii) ensuring that
a Product meets Licensee specific Product Specification requirements that are
different from specifications in other territories.

 

“Project Service Fees” is defined in Section 10.1.4.

 

“Providing Party” is defined in Section 17.7.

 

“Purchase Order” means a purchase order with a unique number issued by Licensee
for such quantities of Product as Licensee commits to purchase from Third Party
Manufacturer through TXMD, with a statement of the date on which delivery of
such shipment(s) shall be required.

 

“Quality Technical Agreement” means the quality assurance agreement agreed
between the Parties relating to Product, and any successor agreement thereto to
be executed within twelve (12) months from the Effective Date.

 

“Receiving Party” means the Party to whom Confidential Information is disclosed.

 

“Regulatory Approval” means, the Marketing Authorization and all other approvals
(including supplements and amendments), licenses, registrations and
authorizations of any national, supra-national, regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity, necessary for the clinical testing, manufacture, distribution, use and
Commercialization of Product in a given regulatory jurisdiction in the
Territory.

 

“Regulatory Authorities” means any applicable federal, national, regional,
state, provincial or local regulatory agencies, departments, commissions,
councils or other government entities regulating or otherwise in the Territory
having authority with respect to Product, including the EMA.

 

“Regulatory Materials” means the regulatory applications, submissions,
notifications, communications, correspondence, registrations, applications for
Marketing Authorizations and other Regulatory Approvals and other filings made
to, received from or otherwise conducted with the EMA or any other Regulatory
Authority in the Territory that are necessary or reasonably desirable in order
to obtain or maintain the rights from the EMA or any such other Regulatory
Authority to develop, manufacture, market, sell or otherwise Commercialize
Product in a particular country, territory or possession in the Territory.

 

“Representatives” means, with respect to a Party, such Party’s Affiliates and
such Party’s and its Affiliates’ respective directors, officers, employees,
agents and any other persons or entities (excluding the other Party or its
Affiliates) who contribute to the performance of such Party’s obligations under
this Agreement.

 

“Right of Reference” means the “right of reference” defined in 21 CFR 314.3(b),
or its equivalents outside the United States, and shall in any event include the
right to allow the applicable Regulatory Authority in the Territory or a country
in the Territory to have access to relevant information (by cross-reference,
incorporation by reference or otherwise) contained in Regulatory Materials (and
any data contained therein) filed with such Regulatory Authority.

 



11

 

 

“Rolling Forecast” is defined in Section 6.6.

 

“Royalty Payments” means the fees payable by Licensee pursuant to Section
10.1.3.

 

“Sublicensee” means a Third Party to which a Party has granted a sublicense
under the licensed rights granted to such Party hereunder, to the extent such
sublicense grant is permitted and made in accordance with the terms thereof.

 

“Supply” means the Manufacturing and/or Packaging of Product and all related
tests, analysis and all other ancillary services.

 

“Taxes” is defined in Section 10.2.

 

“Term” is defined in Section 16.1.

 

“Territory” means all countries of the world with the exception of the United
States, Canada, and Israel.

 

“Third Party” means any Person other than the Parties or their respective
Affiliates.

 

“Trademark” means the BIJUVA and IMVEXXY trademarks, or, if it is not possible
to obtain registration of these marks in the EU, then such other trademarks as
are selected in accordance with Section 4.1, but excluding the TX Trademark
unless the EMA or any other Regulatory Authority requires the listing of the TX
Trademark on Product that is distributed or sold within the Territory.

 

“TX Trademark” means TherapeuticsMD, and any other TXMD trade name(s) and/or any
trademark(s) used by TXMD to identify TXMD as a company generally (as
distinguished from any product-specific identifier(s)).

 

“TXMD Claims” is defined in Section 14.2.

 

“TXMD Clinical Data” means all Clinical Data owned or Controlled by TXMD as of
the Effective Date or during the Term for a Product.

 

“TXMD Indemnitees” is defined in Section 14.2.

 

“TXMD Know-How” means all Know-How that is Controlled by TXMD or its Affiliates
as of the Effective Date or during the Term, to the extent necessary for the
Manufacture, Development or Commercialization of Product within the
Commercialization Field and/or which is disclosed by TXMD hereunder.

 

“TXMD Patents” means (a) the Patent Rights specified on Exhibit 1, and (b) any
and all Patent Rights that are Controlled by TXMD as of the Effective Date or
thereafter during the Term that Cover a Product.

 

“TXMD Technology” means, collectively, the TXMD Patents, the TXMD Know-How, the
TXMD Clinical Data and all IP Improvements owned or Controlled by TXMD and all
other intellectual property rights owned or Controlled by TXMD as of the
Effective Date and during the Term.

 



12

 

 

“United States” or “U.S.” means the United States of America and its possessions
and territories, including Puerto Rico, irrespective of the political status.

 

“US GAAP” means the then current generally accepted accounting principles in the
United States as established by the Financial Accounting Standards Board or any
successor entity or other entity generally recognized as having the right to
establish such principles in the United States, in each case consistently
applied.

 

“Valid Claim” means (a) any claim of an issued and unexpired patent in a country
that (i) has not been held permanently revoked, unenforceable or invalid by a
decision of a court or governmental agency of competent jurisdiction, which
decision is unappealable or unappealed within the time allowed for appeal and
(ii) has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable or disclaimer; or (b) a claim of a pending patent application in
such country that was filed and is being prosecuted in good faith and has not
been abandoned or finally disallowed without the possibility of appeal or
re-filing of the application.

 

1.2           Construction.

 

1.2.1        Except where the context requires otherwise, whenever used the
singular includes the plural, the plural includes the singular, the use of any
gender is applicable to all genders and the word “or” has the inclusive meaning
represented by the phrase “and/or”. Whenever this Agreement refers to a number
of days, unless otherwise specified, such number refers to calendar days. The
headings of this Agreement are for convenience of reference only and do not
define, describe, extend or limit the scope or intent of this Agreement or the
scope or intent of any provision contained in this Agreement. The term
“including” or “includes” as used in this Agreement means including “without
limiting” or “without limitation.” The wording of this Agreement shall be deemed
to be the wording mutually chosen by the Parties.

 

1.2.2        References to Recitals, Articles, Sections and Exhibits refer to
the Recitals, Articles, Sections, or Exhibits of and to this Agreement.

 

1.2.3        The Exhibits (as amended from time to time by agreement of the
Parties in writing) form part of this Agreement and have the same force and
effect as if expressly set forth in the body of the Agreement. Any reference to
the Agreement includes the Exhibits hereto and the Quality Technical Agreement.
In the event of any conflict or inconsistency between the terms of the body of
this Agreement and any Exhibits, schedules, or addenda thereto, the terms of
such Exhibits, schedules or addenda shall prevail.

 

1.2.4        Notwithstanding the foregoing, any varying or additional terms
contained in any Purchase Order or other written order confirmation,
notification or document issued by either Party in relation to the subject
matter hereof shall be of no effect.

 



13

 

 

2.             Licenses, Commercialization, and Intellectual Property Rights

 

2.1            Commercialization License

 

2.1.1        Subject to the terms and conditions of this Agreement, TXMD hereby
grants to Licensee an exclusive, sublicensable (solely in accordance with
Section 2.1.4), revocable, royalty-bearing license during the Term to the TXMD
Technology, solely to Commercialize Product in the Commercialization Field
solely in the Territory. For the avoidance of doubt, the foregoing license does
not grant Licensee the right to Manufacture Product in any location, to
Commercialize Product outside of the Territory, or to Develop Product, and all
of such rights are reserved to TXMD, its Affiliates and Sublicensees.

 

2.1.2        Negative Covenants. Licensee shall not use any TXMD Technology for
any purposes other than those purposes expressly permitted in Section 2.1.

 

2.1.3        Trademark License. Subject to the terms and conditions of this
Agreement, TXMD hereby grants to Licensee a limited, royalty-free, exclusive in
the Territory, non-transferable, revocable license to use the Trademarks solely
in connection with the Commercialization of the Products in the Territory and
Licensee’s performance of its obligations under this Agreement. For the
avoidance of doubt, Licensee’s use of the Trademarks is limited to use in
association with the Products. Licensee acknowledges that its use of the
Trademarks pursuant to this Agreement shall inure to the benefit of TXMD or its
Affiliates, and TXMD and its applicable Affiliates shall own the goodwill
created thereby. TXMD shall be responsible for registering and maintaining the
Trademarks in the Territory.

 

2.1.4        Sublicense Rights. Licensee may sublicense the rights granted to
Licensee by TXMD under this Agreement to Affiliates and Third Parties in
accordance with this Section 2.1.4; provided however that Licensee shall seek
TXMD’s prior written consent, such consent not to be unreasonably withheld or
delayed with respect to sublicenses to Third Parties. Any license or sublicense
granted by Licensee shall be consistent in all material respects with, and
subject to, the terms of this Agreement. Licensee shall send TXMD an executed
copy of such license or sublicense entered into with Third Parties promptly, but
in no case later than thirty (30) days, after such license or sublicense is
entered into by Licensee, and shall keep TXMD reasonably informed with respect
to any license or sublicense granted by it hereunder. Where such sublicenses
grant rights which extend beyond the Products (for example where other products
are included) then the sublicense may be redacted appropriately. Licensee shall
be responsible and liable for the acts and omissions of its Affiliates,
subcontractors and other Sublicensees performing Licensee’s rights or
obligations under this Agreement on behalf of Licensee as if the same were
performed by Licensee and no sublicense or subcontract arrangement pursuant to
this Section 2.1.4 shall relieve Licensee of any of its obligations under this
Agreement. Notwithstanding anything to the contrary in this Agreement, Licensee
shall not sublicense the rights granted to Licensee by TXMD under this Agreement
to Third Parties with respect to Commercialization of Products in any of the
Major Countries or Australia.

 

2.2            Commercialization.

 

2.2.1        Diligent Efforts. Licensee shall be solely responsible for all
aspects of Commercialization of Product in the Territory, including planning and
implementation, distribution, marketing, sales, pricing, and returns and shall
use Diligent Efforts to Commercialize Product in the Territory.

 



14

 

 

2.2.2        Marketing Plans. Following the Effective Date and via the JSC,
Licensee shall keep TXMD regularly and reasonably informed of its general plans
for Commercialization of Product in the Territory. Without limiting the
generality of the foregoing, by December 1 prior to each Calendar Year following
First Commercial Sale, Licensee on an annual basis shall provide an outline of
the marketing strategy for Product by country in the upcoming Calendar Year,
including details of attendance at major conferences, organization of
significant expert advisory panels, key positioning messages, significant
medical educational programs, strategic partners, and other similar information.

 

2.3            Diversion. Licensee hereby covenants and agrees that neither it
nor its Affiliates or Sublicensees shall, either directly or indirectly,
promote, market, or distribute or sell the Product in each case for or in
respect of countries that are outside of the Territory. As to all such countries
outside of the Territory, Licensee and its Affiliates, Sublicensees and
distributors shall not, directly or indirectly, (a) engage in any advertising or
promotional activities relating to Product directed to customers located in such
countries; and (b) solicit or fulfill any orders for Product from any
prospective purchaser or recipient located in such countries. Licensee further
agrees that it shall refrain (and shall cause its Affiliates, distributors or
other Sublicensees to refrain) from any Commercialization activity which could
reasonably be expected to have a material negative impact upon Commercialization
of Product outside of the Territory. If Licensee or its Affiliates, distributors
or other Sublicensees receives any order from a prospective purchaser located in
a country outside of the Territory, Licensee shall, and shall cause its
Affiliates, Sublicensees or distributors to, promptly refer that order to TXMD
or TXMD’s designee.

 

2.4            Intellectual Property and IP Improvements

 

2.4.1        Pre-Existing IP. Any Intellectual Property Rights, including for
the avoidance of doubt, Patent Rights, Know-How, results, data, inventions and
information owned by either Party (or owned by a Third Party but which a Party
has the right to disclose or sub-license) prior to the Effective Date
(“Background IPR”) shall remain the property of that Party (or, as the case may
be, such Third Party).

 

2.4.2        IP Improvements.

 

(a)                Disclosure of IP Improvements. Licensee shall promptly
disclose to TXMD all material IP Improvements that Licensee’s management becomes
aware of that are conceived, reduced to practice, or otherwise developed arising
from Licensee’s performance of any Commercialization, Development or other
activities hereunder performed by or on behalf of Licensee, its Affiliates, and
their Sublicensees. As part of such disclosures, Licensee shall include details
of all patentable inventions which Licensee, its Affiliates, and their
Sublicensee may develop or discover during the Term as well as information
relating to IP Improvements that may be reasonably requested by TXMD (including
for use by TXMD in accordance with its reserved rights or otherwise as permitted
pursuant to this Agreement).

 

(b)               Ownership. TXMD shall have exclusive ownership of any IP
Improvements. Licensee hereby unconditionally and irrevocably assigns to TXMD
all of Licensee’s right, title, and interest in, to and under any and all IP
Improvements and shall cause all of its employees and contractors and other
persons involved in the conception or development of any such Improvement to
execute agreements unconditionally and irrevocably assigning all of their rights
to enable TXMD to obtain exclusive rights contemplated herein.

 



15

 

 

2.4.3        Further Assurances. Each Party shall, at no cost to the other
Party, perform (and shall cause its Affiliates and Sublicensees to perform) all
further acts and things and execute and deliver such further documents as may be
necessary or as the other Party may reasonably require to implement or give
effect to this Agreement, including, with respect to execute all such documents
and do all such things as may be necessary to vest in TXMD the right, title and
interest to such IP Improvements.

 

2.5            Clinical Data; Rights of Reference.

 

2.5.1        TXMD Grant to Licensee. Subject to the terms and conditions of this
Agreement, TXMD hereby grants Licensee a Right of Reference to any INDs,
Regulatory Materials and TXMD Clinical Data in each case that are owned or
Controlled by TXMD as of the Effective Date and thereafter, in each case solely
to the extent necessary for the Commercialization of Product under this
Agreement.

 

2.5.2        Cross-Reference Letter. TXMD shall allow the EMA (if required) and
all other applicable Regulatory Authorities in the Territory to have access to
information (by cross-reference, incorporation by reference or otherwise)
contained in Regulatory Materials owned or Controlled by TXMD as of the
Effective Date and during the Term for Product to the extent necessary to
effectuate the Rights of Reference described above in Section 2.5.1 no later
than thirty (30) days after written request by Licensee. TXMD shall provide
Licensee with a cross-reference letter or similar communication to the
applicable Regulatory Authority to effectuate the Right of Reference.

 

2.5.3        Additional Clinical Studies. Licensee is interested in
participating in future clinicial studies which TXMD may wish to conduct in
order to expand the Initial Indication of the Products. Licensee would commit to
contribute both financially and using its technical expertise. The design and
cost of any such studies would need to be mutually agreed between the Parties.

 

2.6           Third Party Infringement of TXMD Technology

 

2.6.1        Notification. Each Party shall promptly notify the other Party in
writing of any existing or threatened infringement of the TXMD Patents, TXMD
Know-How, or the Trademarks of which it becomes aware, and shall provide all
evidence in such Party’s possession demonstrating such infringement.

 

2.6.2        Enforcement

 

(a)                TXMD Right. If a Third Party infringes or misappropriates any
TXMD Patents, TXMD Know-How, or the Trademarks, in each case in the Territory,
TXMD shall have the first right, but not the obligation, to bring an appropriate
suit or other action against any Third Party in the Territory.

 



16

 

 

(b)               Election of Enforcement Right. TXMD shall have a period of
ninety (90) days (or such shorter period as may be required to avoid prejudice
to any legal rights associated with such enforcement action) after the first
notice pursuant to Section 2.6.2(a) to elect to enforce the applicable TXMD
Patents, TXMD Know-How, or Trademarks against such infringement in the
Territory. If TXMD elects to respond to any actual or threatened infringement by
initiating a proceeding, TXMD shall use legal counsel of its choice at its
expense and shall have full control over the conduct of such proceeding. TXMD
may settle or compromise any such proceeding without the consent of Licensee;
provided, however, that if such settlement adversely affects Licensee’s rights
under this Agreement, or adversely affects Licensee’s ability to Commercialize
Product within the Territory, or requires Licensee to admit wrongdoing, fault,
or liability, then TXMD shall not settle or compromise any such proceeding
without the consent of Licensee, such consent not to be unreasonably withheld,
conditioned, or delayed. In the event TXMD does not elect to initiate an
enforcement action and thereafter diligently prosecute a suit or action or
otherwise cause the cessation of such infringement within such ninety (90) day
period, then Licensee shall have the right, but not the obligation, to commence
suit or take action to enforce the applicable TXMD Patents, TXMD Know-How, or
Trademarks against such Third Party at its own costs and expenses in which case
Licensee shall have full control over the conduct of such proceeding and
Licensee may settle or compromise any such proceeding without the consent of
TXMD; provided, however, that if such settlement adversely affects TXMD’s
Intellectual Property Rights or its rights under this Agreement, or adversely
affects TXMD’s ability to Commercialize Product outside the Territory, or
requires TXMD to admit wrongdoing, fault, or liability, Licensee shall not
settle or compromise any such proceeding without the consent of TXMD, such
consent not to be unreasonably withheld, conditioned, or delayed. Licensee shall
be solely responsible for any legal costs or damages awards made in any
proceeding that is initiated by Licensee in the event that TXMD elects not to
respond to any actual or threatened infringement.

 

(c)                Reasonable Cooperation. Each Party shall provide to the Party
enforcing any such rights under this Section 2.6.2 reasonable assistance in such
enforcement, at such enforcing Party’s request and expense, including joining
such action as a party plaintiff if required by Applicable Law to pursue such
action. The enforcing Party shall keep the other Party regularly informed of the
status and progress of such enforcement efforts and the Parties agree that,
irrespective of which Party brings an action pursuant to this Section 2.6.2, the
Parties shall discuss and reasonably consider the views of the other Party in
the choice of counsel with respect to such action and strategic decisions and
their implementation (including decisions regarding defending against a claim,
counterclaim or defense of invalidity or unenforceability of infringes any TXMD
Patents, TXMD Know-How, or the Trademarks) in connection with such action shall
be managed by consensus of the Parties each acting reasonably.

 

(d)               Separate Representation of Non-Enforcing Party. The Party not
bringing an enforcement action in the Licensed Territory under this Section
2.6.2 shall be entitled to separate representation in such matter by counsel of
its own choice and at its own expense, but such Party shall at all times
cooperate fully with the Party bringing such action.

 



17

 

 

(e)                Settlement. Licensee may not settle an action it commences
hereunder that admits any wrongdoing of TXMD without TXMD’s prior written
consent, such consent not to be unreasonably withheld, delayed or conditioned.

 

(f)                Costs and Proceeds. Except as otherwise agreed to by the
Parties as part of a cost-sharing arrangement, any monetary award recovered from
a Third Party in connection with any proceeding initiated to protect, maintain,
defend, or enforce any intellectual property rights in the Territory or
recovered from a Third Party in connection with any proceeding initiated for
infringement or misappropriation of intellectual property rights in the
Territory shall first be used to reimburse the Parties for any out-of-pocket
legal expenses relating to such proceeding and the balance being retained by the
Party that brought and controlled such litigation.

 

2.7            Patent Prosecution.

 

2.7.1        As between the Parties, TXMD, acting through outside patent
counsel, shall have the sole right, but not the obligation to prepare, file,
prosecute (including without limitation conducting any interferences,
oppositions, reissue proceedings, reexaminations and patent term extensions) and
maintain the TXMD Patents in the Territory. TXMD shall bear the cost and expense
incurred in connection with the preparation, filing, prosecution and maintenance
of such TXMD Patents in the Territory. TXMD shall carry out any preparation,
filing, prosecution and maintenance of such TXMD Patents with commercially
reasonable efforts. Licensee shall cooperate with TXMD in the preparation,
filing, prosecution and maintenance of such TXMD Patents, including by providing
TXMD with data and other information as appropriate and executing all necessary
affidavits, assignments and other paperwork. TXMD shall copy Licensee on all
correspondence from and to any patent office relating to such TXMD Patents in a
timely manner. For the purpose of this Section 2.7.1, “prosecution” shall
include any patent interference, opposition, pre-issuance Third Party
submission, ex parte re-examination, post-grant review, inter partes review or
other similar proceeding, appeals or petitions to any Board of Appeals in a
patent office, appeals to any court for any patent office decisions, reissue
proceedings, and applications for patent term extensions and the like.

 

2.7.2        TXMD shall not abandon maintenance of any TXMD Patents in the
Territory without notifying Licensee in a timely manner of TXMD’s intention and
reason therefore and providing Licensee with reasonable opportunity to comment
upon such abandonment and to assume responsibility for maintenance of such
patent rights. TXMD shall provide such notice at least thirty (30) days prior to
any payment due date, or any other due date that requires action, in connection
with such TXMD Patent. In the event that TXMD abandons maintenance of any or all
TXMD Patents in the Territory, Licensee may assume maintenance for such patent
in the Territory.

 

3.             Governance

 

3.1           Project Managers. Within thirty (30) days of the Effective Date,
each Party shall appoint a representative having a general understanding of
pharmaceutical development and commercialization issues to act as its alliance
manager under this Agreement (“Project Manager”). The Project Managers shall be
primarily responsible for facilitating the flow of information and otherwise
promoting communication, coordination and collaboration within and among the
Joint Steering Committee and between the Parties, providing a single point of
communication for seeking consensus both internally within the respective
Party’s organization and, together, regarding key strategy and planning issues,
as appropriate, including facilitating review of external corporate
communications and raising cross-party or cross-functional disputes to the Joint
Steering Committee in a timely manner. Each Project Manager may also serve as a
non-voting attendee of its respective Party to Joint Steering Committee
meetings. Each Party may replace its Project Manager upon notice to the other
Party.

 



18

 

 

3.2           Project Management Meetings. The Project Managers shall conduct
sales and operation planning meetings relating to Product in the Territory
initially every ninety (90) days (or as otherwise reasonably requested by either
Party). The agenda of such meetings may include: (a) market intelligence; (b)
Supply capability; (c) regulatory changes; (d) long term forecasts; (e) capacity
planning; or (f) such other topics that either Party may raise for discussion in
connection with its obligations under this Agreement. Meetings may be conducted
by telephone, video conference, or in-person, as mutually agreed by the Project
Managers.

 

3.3          Joint Steering Committee Formation; Purpose. Within thirty (30)
days from the Effective Date, the Parties shall establish a committee (the
“Joint Steering Committee”), which shall consist of two (2) representatives of
each Party, including: senior members of each Party’s teams. The purpose of the
Joint Steering Committee shall be to keep the Parties advised and coordinated
with respect to activities relating to Product and to perform such other
functions as may be mutually agreed by the Parties.

 

3.3.1        Joint Steering Committee Meetings. The Joint Steering Committee
shall hold meetings no less frequently than every Calendar Quarter. Each Party
shall be entitled to call an extraordinary meeting of the Joint Steering
Committee where it reasonably believes that a meeting is called for with regard
to a matter of material importance that cannot be delayed until the next
scheduled quarterly meeting.

 

3.3.2        Location of Meetings; Attendees. The Joint Steering Committee may
meet via teleconference, video-conference, or in-person, as mutually agreed by
the Parties, provided that at least one Joint Steering Committee meeting per
calendar year would be held in person at a location to be agreed. The Joint
Steering Committee may invite other personnel of the Parties to attend meetings
of the Joint Steering as appropriate, after giving notice to the other Party.
The Joint Steering Committee shall be dissolved upon the termination or
expiration of this Agreement.

 

3.3.3        Decision Making.

 

(a)                Subject to the other applicable provisions of this Agreement,
the Joint Steering Committee shall act and make decisions only by unanimous
vote, with each Party having one (1) vote. If the Joint Steering Committee is
unable to reach unanimous agreement on a matter before it for decision or
action, for a period in excess of fifteen (15) days after written request by a
Party, the matter shall be referred to the President of the Parties for
discussion and resolution. As of the Effective Date, the President of TXMD is
John Milligan and the Chief Executive Officer of Licensee is Anish Mehta.

 



19

 

 

(b)               If, after referral by the Joint Steering Committee, the
President and CEO of the Parties have not reached agreement on the matter within
fifteen (15) days after referral to the President and CEO, then: (i) Licensee
shall have the right to make the final decision on such matters that relate
solely to or would have a material impact on the Commercialization of Product in
the Territory, (ii) TXMD shall have the right to make the final decision on such
matters that would have a material adverse impact on TXMD’s rights in the United
States, and (iii) TXMD shall have the right to make the final determination with
respect to all other matters; provided that in each case each Party shall act in
good faith.

 

3.3.4        Authority. The Joint Steering Committee shall have only the powers
assigned expressly to it in this Article 3 and elsewhere in this Agreement, and
shall not have any power to amend, modify or waive compliance with this
Agreement.

 

3.4          Costs. TXMD and Licensee each shall bear all expenses incurred by
TXMD and Licensee, as applicable, of its employees related to meetings between
the Parties, unless otherwise mutually agreed by the Parties.

 

4.           Trademarks and Packaging; Materials

 

4.1          Branding. All Packaging shall be branded with the Trademark
associated with each Product. All Trademarks, and all goodwill relating thereto,
shall be solely and exclusively owned by TXMD and its Affiliates, as applicable.
TXMD will use all reasonable commercial efforts to obtain registration of BIJUVA
and IMVEXXY as a Community trade mark and as a UK trade mark as soon as
practicable after the Effective Date. If the BIJUVA or IMVEXXY filing is
unsuccessful then the Parties will discuss in good faith and agree upon an
alternative mark which they consider will be effective in the Territory.

 

4.2          Packaging Artwork. Licensee shall be responsible for artwork and
design for the packaging and labelling in the Territory, which Licensee shall
ensure complies with all applicable Marketing Authorizations. Licensee shall be
entitled to have its trade-marks displayed on the packaging for the Products.
The Products shall also include the language “distributed by Theramex HQ UK
Limited” or such other equivalent in English and any other language as may be
required under Applicable Law for the Territory. The language may alternatively
reference one of Licensee’s Affiliates in the Territory.

 

4.3          TXMD Materials. TXMD shall use the Licensee’s Long Term Forecasts,
Rolling Forecasts, Purchase Orders and Firm Commitments, as defined in Sections
6 and 7, to order Materials to support manufacture of Product for Licensee.

 

5.            Product Development and Marketing Authorizations

 

5.1           Regulatory Materials and Marketing Authorizations in the
Territory.

 

5.1.1        Regulatory Materials and Obligations.

 

(a)                Licensee Diligent Efforts. Licensee shall, in compliance with
Applicable Laws in the Territory, prepare and file the appropriate Regulatory
Materials and use Diligent Efforts to file the submission for the applicable
Marketing Authorizations for [***] in [***]. Other than with respect to [***],
the Parties will agree when and where to submit applications for [***] based on
the approvability of the dossier, market size and opportunity. With respect to
[***], Licensee shall have a period of [***] from the receipt of Regulatory
Materials delivered pursuant to Section 5.1.1(b) to file the submission for the
applicable Marketing Authorizations for [***].

 



20

 

 

(b)               TXMD Regulatory Materials; Knowledge Transfer. Within thirty
(30) days following the Effective Date, TXMD shall provide Licensee with copies
of all completed Regulatory Materials and Clinical Data as submitted by or on
behalf of TXMD to the EMA or any other applicable Regulatory Authority that are
in TXMD’s or its Affiliates Control as of the Effective Date and that are
necessary for Licensee to obtain Marketing Authorizations and other applicable
Regulatory Approvals for Commercializing the Products in the Territory. Upon
request from Licensee, TXMD shall provide any further documentation in TXMD’s or
its Affiliates’ Control during the Term that is mutually agreed by the Parties
acting in good faith to be necessary to support obtaining Marketing
Authorizations and other applicable Regulatory Approvals required to
Commercialize the Products in the Territory. Within the same timeframe, TXMD
will provide Licensee with the most recent draft of its US Dossier in order that
Licensee can adapt it for filing in the Territory. TXMD may not have Control
over its Contract Manufacturer’s DMF and nothing herein shall be construed to
require TXMD to provide such DMF to Licensee. However, TXMD will ensure that
Licensee has access to the open part of any such DMF and that its Contract
Manufacturer will provide a Letter of Access to the closed part of the DMF so
the Marketing Authorization application can proceed. All such Regulatory
Materials and Clinical Data shall be deemed Confidential Information of TXMD.
TXMD shall provide to Licensee reasonable knowledge transfer and support
services relating to Licensee’s use of any Regulatory Materials or Clinical Data
provided by TXMD for used solely for the purposes permitted hereunder. For the
avoidance of doubt, Licensee shall be responsible for any modifications to or
translation of TXMD-provided Regulatory Materials or Clinical Data for use in
Licensee’s Regulatory Material filings in the Territory.

 

(c)                Cost. All costs and expenses required for Licensee to prepare
any and all such regulatory submissions in the Territory shall be borne solely
by Licensee.

 

(d)               Filing Party. Subject to Section 16.6 below, all Regulatory
Materials and applications for Marketing Authorizations and other Regulatory
Approvals filed with the EMA and other applicable Regulatory Authorities in the
Territory shall be held in Licensee’s name; provided that Licensee shall discuss
and collaborate with TXMD on any Regulatory Materials or any application for a
Marketing Authorization or other Regulatory Approval in the Territory for the
Products. Licensee will advise TXMD on the most appropriate filing strategy in
the Territory and the Parties will cooperate in order to arrange pre-submission
meetings and obtain a slot for filing as soon as practicable following the
Effective Date.

 



21

 

 

(e)                Variations. TXMD will assist Licensee with renewals,
variations or updates of the Marketing Authorisations which are required by
Licensee or the Regulatory Authorities from time to time and promptly do all
acts and execute all documents required in order to carry out these activities.
Actual and direct costs relating to variations etc. will be allocated as
follows:

 

TXMD shall reimburse Licensee for any fees payable to the Regulatory Authority
resulting from: (i) changes requested by TXMD; and (ii) changes requested by its
Contract Manufacturers (e.g. variations which are required due to the
establishment, maintenance and improvement of GMP-related activities or other
aspects of the manufacturing process);

 

Licensee shall bear all regulatory costs resulting from (i) changes required by
Licensee, and (ii) changes required by competent authorities relating to the
Commercialization of the Products in the Territory.

 

5.1.2        Reporting and Review. Licensee shall provide TXMD with copies of
all Marketing Authorizations and other Regulatory Approvals that it receives for
the Products in the Territory, within fifteen (15) days of receipt.

 

5.2            Steering Committee Review. If TXMD believes that Licensee or its
Affiliates or Sublicensees, as the case may be, is taking or intends to take any
action with respect to a Marketing Authorization or other Regulatory Approval
that TXMD believes may have an adverse impact upon the potential sales of
Product outside of the Territory or the regulatory status of Product, TXMD shall
have such issue addressed by the Joint Steering Committee as described in
Section 3.3.3.

 

5.3            Adverse Event Reporting and Safety Data Exchange. Licensee shall
be responsible for the monitoring of all adverse events and filing of all
required reports in the Territory relating to Product throughout the Term.
Licensee shall promptly notify TXMD, in accordance with Applicable Laws and the
requirements of the EMA and any other applicable Regulatory Authority, if it
becomes aware of any adverse event relating to Product in the Territory,
including, without limitation, any event which (a) raises any material concerns
regarding the safety or efficacy of Product; (b) indicates or suggests a
potential material liability of either Party to Third Parties in connection with
Product; (c) is reasonably likely to lead to a recall or market withdrawal of
Product; or (d) relates to expedited and periodic reports of adverse events with
respect to Product, or to Product complaints, and which may have a material
impact on the Marketing Authorization or any other Regulatory Approval for
Product or the continued Commercialization of Product. TXMD contracts with a
third party pharmacovigilance vendor. Licensee shall report any adverse events
to the third-party pharmacovigilance vendor in the vendor defined format, with a
copy also sent to TXMD. TXMD will continue to hold the Global Safety Database
and the Parties will enter into a Pharmacovigilance Agreement clarifying their
respective obligations within six (6) months of the Effective Date.

 



22

 

 

5.4            Certain Regulatory Authority Communications Received by a Party.

 

5.4.1        General. Without limiting the generality of the foregoing, each
Party shall keep the other Party informed, in a timely manner compliant with the
reporting requirements of the EMA and all other applicable Regulatory
Authorities in the Territory, of notification of any action by, or notification
or other information which it receives (directly or indirectly) from, the EMA or
any such other Regulatory Authority in the Territory which (a) raises any
material concerns regarding the safety or efficacy of Product; (b) indicates or
suggests a potential material liability of either Party to Third Parties in
connection with Product; (c) poses a significant risk of leading to a recall or
market withdrawal of Product; or (d) relates to expedited and periodic reports
of adverse events with respect to Product, or to Product complaints, and which
may have a material impact on any Marketing Authorization or other Regulatory
Approvals for a Product or the continued Commercialization of a Product in the
Territory. The other Party shall fully cooperate with and assist such Party in
complying with regulatory obligations and communications, including by providing
to such Party, within two (2) Business Days after a request, such information
and documentation in the other Party’s possession as may be necessary or helpful
for the Party to prepare a response to an inquiry from the EMA or any other
applicable Regulatory Authority with respect to Product. If Licensee is required
to respond to any Regulatory Authority in the Territory, Licensee shall use
Diligent Efforts to discuss and collaborate with TXMD before responding.
Licensee shall also provide TXMD in a timely manner with a copy of all
correspondence received from the EMA or any other applicable Regulatory
Authority specifically regarding the matters referred to above.

 

5.4.2        Additional Disclosures. Licensee shall promptly (in all events,
within 48 hours of receipt) disclose to TXMD the following regulatory
information:

 

(a)                Regulatory Actions. All material information in Licensee’s
possession and Control pertaining to actions taken by the EMA or any other
applicable Regulatory Authority in the Territory in connection with Product
including any notice, audit notice, notice of initiation by the EMA or any such
other Regulatory Authority of any investigation, inspection, detention, seizure
or injunction concerning Product, notice of violation letter (i.e., an untitled
letter), warning letter, service of process or other inquiry.

 

(b)               Regulatory Non-Compliance. All Information pertaining to
notices from the EMA or any other applicable Regulatory Authority in the
Territory of non-compliance with Applicable Laws in connection with Product,
including receipt of a warning letter or other notice of alleged non-compliance
from the EMA or any such other Regulatory Authority relating to Product.

 

5.4.3        Extra-territorial Disclosures. TXMD will inform Licensee in a
timely fashion of any communications of which it becomes aware from regulatory
authorities outside the Territory which may have a material bearing on the
Commercialization of Product in the Territory.

 

6.             Performance of Manufacturing and Supply

 

6.1            Background; TXMD Responsibilities.

 

6.1.1        Licensee acknowledges that as of the Effective Date, TXMD is
utilizing a Contract Manufacturer to Manufacture the Products both for TXMD’s
purposes outside of the Territory and to fulfill TXMD’s obligations to
Manufacture and supply Product to Licensee under this Agreement. During the Term
of the Agreement, the Parties shall discuss in good faith aligning the time
frames described in Article 6, Article 7 and Article 8 with TXMD’s corresponding
Manufacturing and supply time frames under which TXMD is subject to with respect
to such Contract Manufacturer.

 



23

 

 

6.1.2        TXMD shall perform Supply and Manufacturing service in accordance
with professional standards and shall Supply Product according to this
Agreement. Notwithstanding the foregoing, if there is a shortage of Product due
to an operational failure at TXMD’s Manufacturing facility, the Supply will be
apportioned between TXMD and Licensee based on a fair consideration of all
factors affecting individual markets of both Parties, including relative volumes
of Product ordered. TXMD shall be responsible for the safety, health and
environmental aspects of all work performed by or on behalf of TXMD, excluding
any issues to the extent caused by the acts, omissions, or negligence of
Licensee, its Affiliates, or Sublicensees.

 

6.2           Subcontracting. TXMD shall be entitled to subcontract to a
Contract Manufacturer or any other Third Party any or all of its obligations to
Manufacture and Supply Product for Licensee under this Agreement without
Licensee’s prior approval provided always that TXMD will give Licensee at least
[***] months’ prior notice of the appointment of any new Contract Manufacturer
and provide adequate assurances to Licensee that the new appointment will not
have a material adverse impact on the ability of TXMD to fulfil its obligations
under this Section. TXMD must notify Licensee of any subcontracting with respect
to the Manufacture of Product and the Parties shall work together to determine
what information Licensee would be required to report to or file with the EMA or
any other applicable Regulatory Authority in order to comply with any Applicable
Law in the Territory or any country or jurisdiction in the Territory and TXMD
shall use commercially reasonable efforts to assist Licensee with Licensee’s
compliance obligations under Applicable Law in the Territory as a result of such
subcontracting, which shall include coordinating with Licensee to carry out
audits of the facilities on an annual basis. Any additional actual costs
relating to the participation and attendance of Licensee’s representatives in
such audits shall be borne by Licensee. No subcontracting pursuant to this
Section 6.2 shall relieve TXMD of any of its obligations, or Licensee of any of
its rights, under this Agreement.

 

6.3            Quality. Each Party shall comply with all of the provisions and
requirements of the Quality Technical Agreement. In the event of a discrepancy
between the Quality Technical Agreement and this Agreement, the terms of the
Quality Technical Agreement shall control all quality matters and this Agreement
shall control all other matters. The Parties will enter into the Quality
Technical Agreement within twelve (12) months of the Effective Date.

 

6.4            GMP. All Manufacture and quality control operations by TXMD or
its designee shall be in compliance with cGMP.

 

6.5            Long Term Forecasts. On a date to be agreed upon by the Parties
following the Effective Date, but in any event such date to be no later than
[***] months prior to estimated First Commercial Sale, and thereafter, prior to
[***] of each Calendar Year during the Term, Licensee shall submit to TXMD a
good faith estimate of the quantities of Product that Licensee expects to order
from TXMD during the immediately following Calendar Year (“Long Term Forecast”).
Subject to Section 6.6, Long Term Forecasts shall be non-binding.

 



24

 

 

6.6           Rolling Forecast; Binding Firm Commitment. On or before the [***]
day of each Calendar Month, beginning at least [***] months prior to the
anticipated First Commercial Sale and continuing during the Term, Licensee shall
submit to TXMD a good faith estimate of its anticipated orders of Product, which
shall be at a bulk SKU level, broken out on a month-by-month basis, for the
upcoming Calendar Month and the succeeding twelve (12) Calendar Months (each, a
“Rolling Forecast”). Months [***] of each Rolling Forecast shall be binding on
Licensee with respect to the quantities specified therein and month [***] shall
be binding but may vary by +/-[***]% (“Firm Commitment”); provided that TXMD has
first provided Licensee with reasonable advance notice of its planned
manufacture date for Product and may not be changed without TXMD’s written
consent (which may be withheld in its sole discretion). The Rolling Forecast for
the remaining [***] months shall not be binding but shall be provided in good
faith. For avoidance of doubt, TXMD hereby covenants to provide said reasonable
advance notice of its planned manufacture date for Product to Licensee during
the Term.

 

6.7            Forecasts Exceeding the Firm Commitment. If Licensee requires
more than the Firm Commitment, Licensee must provide TXMD reasonable prior
notice of the delivery date requested as described in Section 6.1.1 and TXMD
shall inform Licensee of the quantity of Product (if any) above the Firm
Commitment that TXMD is able to Supply. TXMD shall not be obligated to supply
Product in excess of the Firm Commitment to Licensee unless agreed to by TXMD in
its sole discretion, and TXMD shall not be liable for any failure to supply
Product to Licensee in excess of the Firm Commitment.

 

6.8            Licensee Rights and Responsibilities.

 

6.8.1        Alternative Primary and Secondary Manufacturers. Both Parties will
use commercially reasonable efforts to identify potentially more cost-effective
alternative primary (API manufacture) and/or secondary (processing of API into
finished product) manufacturers for the Product for the Territory and with the
written agreement of both Parties will collaborate so as to add such
manufacturers to the Marketing Authorization and use them to Manufacture Product
for Licensee in the Territory and for TXMD outside of the Territory. If the
addition of such a manufacturer and use of such manufacturer to Manufacture
Product is to the benefit of only one of the Parties, then such Party shall bear
the costs of qualification of such manufacturer. If the addition of such a
manufacturer and use of such manufacturer to Manufacture Product is to the
benefit of both Parties, then the Parties shall share the costs of qualification
of such manufacturer in a reasonable and proportionate manner. Licensee will not
source Product from an alternative manufacturer without the prior written
consent of TXMD and will coordinate with TXMD before initiating sourcing of
Product from any such alternative manufacturer.

 

6.8.2        Primary and Secondary Packaging. Licensee will be responsible for
identifying and contracting with suitable primary (blister) and secondary (outer
packaging and inserts) packagers in order to convert bulk Product supplied by
TXMD’s Manufacturers into finished product in final form and ready for sale.

 

7.             Orders

 

7.1            Purchase Orders. Licensee shall submit (or shall have one of its
Affiliates submit) to TXMD a Purchase Order for Product to be delivered to
Licensee within the agreed Lead Time. Within five (5) days following receipt of
a Purchase Order, TXMD shall provide a written acknowledgement
(“Acknowledgement”) that it accepts the Purchase Order. The Acknowledgement
shall confirm the delivery date and TXMD shall deliver Product in accordance
with the Lead Time as may be superseded by the revised timeframes contemplated
by 6.1.1.

 



25

 

 

7.2            Modifications; Changes to Purchase Orders.

 

7.2.1        TXMD shall use commercially reasonable efforts to comply with
changes to Purchase Orders that Licensee may request but shall not be liable for
its inability to do so. Purchase Orders may be amended only by mutual agreement
of the Parties.

 

7.2.2        No change in any Purchase Order shall relieve Licensee of its
responsibility to meet the Firm Commitment.

 

7.3            Supply. TXMD shall Supply or have Supplied the specified quantity
of Product in accordance with the delivery terms set forth in each Purchase
Order, provided that (a) TXMD shall be considered to have completed its
obligations to fulfill any individual Purchase Order if it Supplies a quantity
of Product that is within a plus or minus [***] per cent ([***]%) variance from
the applicable Purchase Order, and (b) Licensee shall only be required to pay
for the amount of Product actually delivered by TXMD to Licensee. Any such
variance in quantity of Product delivered by TXMD shall not constitute a breach
of this Agreement by TXMD.

 

8.              Delivery; Review and Defective Product

 

8.1            Delivery Terms; Storage Fees. The Contract Manufacturer shall
deliver and Supply Product ordered by Licensee EXW INCOTERMS 2010 and title to
Product shall transfer directly from the Contract Manufacturer to Licensee.
Product will be delivered with a minimum shelf life of [***] months remaining
(for Product with a shelf life of [***] months) at the time of delivery. If a
Batch is held by the Contract Manufacturer for investigation, up to two Batches
per calendar year, Product with a shelf life of [***] months will be delivered
with a minimum remaining shelf life of [***] months. The Parties currently
anticipate that TX-001 and TX-004 will each have a shelf life of [***] months.

 

8.2            Release of Batches. Product shall be accompanied by a Certificate
of Analysis and a certificate of manufacturing compliance, which may be
contained in a single certification, and any other documentation as set forth in
the Quality Technical Agreement. Issuance of a Certificate of Analysis and any
other documentation as set forth in the Quality Technical Agreement constitutes
release of a Batch to Licensee. Licensee is responsible for final release of
Product to the market in the Territory.

 



26

 

 

8.3            Review; Defects or Shortfalls. If any shipment of Product
delivered by TXMD contains a Defective Product or if there is a shortfall of the
amount of Product in such delivery at the time of delivery, then Licensee shall
notify TXMD (a) within thirty (30) days of receipt of the applicable Batch if
such damage, defect or shortfall can be ascertained by the exercise of
reasonable diligence upon examination by Licensee on receipt of such shipment,
or (b) within thirty (30) days after discovery of the same if such damage,
defect or shortfall cannot be ascertained by the exercise of reasonable
diligence upon examination by Licensee on receipt of such shipment (including
non-conformities relating to stability). Licensee shall provide TXMD with a
sample of any Defective Product. If and to the extent that Licensee has failed
to provide TXMD with a notice of any Defective Product (an “Exception Notice”)
and a sample thereof by the applicable time period specified above in this
Section 8.3, the relevant Batch shall be deemed to have been accepted by
Licensee in satisfactory condition, without any damages, shortfalls or defects.
If Licensee determines that there is a shortfall in the quantity of any shipment
of Product (from quantities specified in the relevant bill of lading or other
shipping documents), and it is determined that discrepancy existed at the time
it was delivered to Licensee from TXMD, then Licensee shall notify TXMD in
writing as soon as reasonably possible, and TXMD shall either (i) make up the
shortage; or (ii) reimburse Licensee for the amounts paid for shortfall Product,
in each case at Licensee’s option within thirty (30) days of such notification
at no additional cost to Licensee, provided that in each case, the make up or
reimbursement will be applied to future Batch orders. The remedies of Licensee
under this Section 8.3 with respect to any shortage shall be the exclusive
remedies of Licensee for any such shortage and in lieu of any and all other
remedies of Licensee and, upon compliance with this Section 8.3, TXMD shall not
be in breach of this Agreement as a result of any such shortage.

 

8.4            Discrepant Results. If a dispute arises between the Parties as to
any claimed damage or defect in Product or as to any shortfall of Product
delivered, which cannot be resolved by the Parties within twenty (20) days of a
claim being notified by Licensee to TXMD, either Party may require that the
matter in dispute be referred to an independent expert (such as an independent
testing laboratory) nominated by agreement of the Parties or, failing agreement,
appointed in accordance with the commercial arbitration rules of the
International Chamber of Commerce at the request of either Party. Such referral
shall be solely for the purpose of establishing whether or not there is any
damage, defect or shortfall (as the case may be) in Product delivered by TXMD to
Licensee. Unless otherwise agreed to by the Parties in writing, the costs
associated with such testing and review shall be borne by TXMD if Product is a
Defective Product attributable to Manufacturing, storage, shipping, or any other
action by or on behalf of TXMD that occurs prior to delivery of Product to
Licensee, and by Licensee in all other circumstances. Licensee shall be apprised
in writing of all Defective Product investigations executed by TXMD, as well as
final investigation outcome and conclusion(s).

 

8.5            Remedies for TXMD-Attributable Defective Product. If Product
constitutes a Defective Product due to Manufacturing by or on behalf of TXMD,
TXMD shall at TXMD’s option either: (a) replace the Defective Product with
conforming Product, at TXMD’s expense; or (b) credit or refund to Licensee the
amounts paid to TXMD by Licensee for such Defective Product, or, if the invoice
has not been paid, cancel the invoice. THE OBLIGATION TO REPLACE A DEFECTIVE
PRODUCT OR CREDIT OR REFUND PAYMENTS MADE BY LICENSEE FOR A DEFECTIVE PRODUCT
ATTRIBUTABLE TO ERRORS OR DEFECTS IN MANUFACTURING BY OR ON BEHALF OF TXMD SHALL
BE LICENSEE’S SOLE AND EXCLUSIVE REMEDY THIS AGREEMENT FOR SUCH DEFECTIVE
PRODUCT AND IS IN LIEU OF ANY OTHER WARRANTY, EXPRESS OR IMPLIED, OR REMEDY.

 

8.6            Late Delivery. Where Product is delivered late then TXMD will pay
a penalty equivalent to [***]% of the value of the portion of the order which
was delivered late for each month which elapses beyond the original delivery
date appearing on the Purchase Order but capped at a level of [***]%. Deliveries
of Product may vary by up to plus or minus [***] ([***]) Business Days from the
delivery date specified in the related Purchase Order. Such variance in actual
date of delivery shall not constitute a breach of this Agreement by TXMD.

 



27

 

 

9.             Product Recall. If Product is recalled in the Territory for any
reason, then Licensee, as Marketing Authorisation holder shall administer all
aspects of the recall. Each Party shall notify the other in writing promptly,
and in any event within one (1) business day after determining that a recall is
required, and shall consult with the other Party regarding appropriate courses
of action. Licensee shall have ultimate discretion over whether and under what
circumstances to require the recall of Product in the Territory. TXMD shall
provide all assistance that Licensee reasonably requires in connection with any
Product recalls, including as required by any Regulatory Authorities or pursuant
to Applicable Laws. In the event that a recall is necessary as a result of any
breaches of obligations, representations or warranties hereunder or negligence
of either Party, that Party shall be responsible for the proportionate share of
such costs. In the event of a recall, the obligations of Licensee to
Commercialise a recalled Product in the Territory and of TXMD to supply such
recalled Product pursuant to this Agreement shall be suspended with immediate
effect and such obligations shall only become enforceable again if the
circumstances that caused the recall have been resolved.

 

10.           Fees and Payments

 

10.1         Milestone Fees; Product Pricing and Royalties.

 

10.1.1    Milestone Fees. Upon the achievement of each milestone specified in
Exhibit 2, Licensee shall issue to TXMD a written statement as to the
achievement of the milestone and the associated Milestone Fees within twenty
(20) days following the end of the Calendar Quarter in which such milestone is
achieved. Upon receipt of each such statement, TXMD shall submit an invoice to
Licensee for the associated Milestone Fees due under this Section 10.1.1, which
shall be due and payable to TXMD in accordance with Section 11.3. Milestone Fees
shall be non-refundable, non-creditable and not subject to set-off, except as
provided in Section 8.3.

 

10.1.2    Product Prices.

 

(a)                Estimated COG Per Unit Pricing. No later than [***] of each
Calendar Year during the Term, TXMD shall inform Licensee of the estimated COGS
per unit price for each Product, as established based on the anticipated volume
of purchases and structured as a pass-through without mark-up. The initial
estimated COGS per unit price as of the Effective Date for each Product is set
out in Exhibit 3.

 

(b)               Payments before Delivery/Firm Commitments. Licensee shall pay
TXMD the estimated COGS per unit price for ordered Products in accordance with
Section 11.2.

 

(c)                Annual True-Up. Within sixty (60) days following the
completion of each Calendar Year or termination of this Agreement, TXMD shall
calculate and reconcile the Paid Estimated Product Fees versus the Actual
Product Fees due for such period, issuing either an invoice to Licensee if Paid
Estimated Product Fees were less than Actual Product Fees and a credit or refund
if Paid Estimated Product Fees were greater than Actual Product Fees.

 

10.1.3    Royalties. During the Term, Licensee shall pay royalties at a rate of
[***] percent ([***]%) on Net Sales of Product in the Territory (the “Royalty
Payments”).

 



28

 

 

(a)                Quarterly Sales and Royalty Reports. Within thirty (30) days
following the end of each Calendar Quarter following the First Commercial Sale
of each Product in the Territory, Licensee shall furnish to TXMD a quarterly
written report showing the Net Sales of Product sold by Licensee, its Affiliates
and their Sublicensees, and the royalties due to TXMD on such Net Sales. Upon
receipt of the report and the royalty calculation, TXMD will issue an invoice
for the Royalty Payments due under Section 10.1.3 for each Calendar Quarter,
which shall be due and payable to TXMD in accordance with Section 11.3. Each
royalty report shall describe in reasonable detail (based upon the data then
available to Licensee) the Net Sales of Product (including, without limitation,
the deductions specified in the Net Sales definition) and the calculation of
Royalty Payments (including currency conversion as described in Section 11.3)
due for the relevant calendar quarter.

 

(b)               Royalty Reduction. On a country-by-country,
Product-by-Product, jurisdiction-by-jurisdiction basis, in the event that a
Generic Product gains Marketing Authorization for Commercialization and has been
granted an official reimbursement price (if applicable) in any such country or
jurisdiction in the Territory, then the royalty rates in Section 10.1.3 payable
in respect of Net Sales for the applicable Product in such country or
jurisdiction shall be reduced by [***] ([***]) percent beginning in the first
Calendar Quarter after Licensee provides notice to TXMD and reasonably
sufficient documentation that a Generic Product gained Marketing Authorization
for Commercialization and price approval in such country or jurisdiction in the
Territory.

 

10.1.4    Project Services; Cost of Changes. All Project Services shall be
chargeable on a time and materials basis in accordance with the Consulting Rate,
following utilization of any available Project Pool Hours (the “Project Service
Fees”). Project Pool Hours do not have any cash value and cannot be used to
offset any other fees due under this Agreement. Additionally, to the extent that
TXMD incurs any costs or expenses arising from materials required to implement
any change, TXMD shall be reimbursed for such costs and expenses, provided that
Licensee has pre-approved such costs and expenses.

 

10.2          Taxes. All fees due under this Agreement are exclusive of all
sales, use, transfer, excise, value added and other direct taxes or Indirect
Taxes applied to its (or its Affiliates’) sale of Product or receipt of services
(collectively, “Taxes”), which, if payable, shall be borne and paid by Licensee
(without any set-off, deduction or withholding against any other amounts due
hereunder), subject to the provision by TXMD of an appropriate invoice listing
such Taxes. Licensee shall provide TXMD with proof of export and any other
related documentation required by tax or Regulatory Authorities. Licensee shall
make all payments to TXMD under this Agreement without deduction or withholding
for Taxes except to the extent that any such deduction or withholding is
required by law in effect at the time of payment. Any Tax required to be
withheld on amounts payable by Licensee under this Agreement shall be timely
paid by Licensee on behalf of TXMD to the appropriate governmental authority,
and Licensee shall furnish TXMD with the corresponding proof of payment of such
tax, as may be required in order to enable TXMD to request reimbursement or
deduction of the withheld amount, or to otherwise comply with its duties.
Licensee and TXMD agree to cooperate to legally minimize and reduce such
withholding Taxes and provide any information or documentation required by any
taxing authority.

 



29

 

 

11.           Invoicing and Payment

 

11.1          Invoices for Fees. TXMD shall issue an invoice to Licensee for
Project Service Fees or any other fees due under this Agreement that are not
Milestone Fees or Royalty Payments within ninety (90) days after the end of the
calendar quarter during which such services were provided or fees became payable
under this Agreement. The invoice shall contain a reference identifying this
Agreement and the Project Services Fees or other fees payable. Payment of such
invoices shall be made in accordance with Section 11.3.

 

11.2          Invoices for Product. TXMD shall issue an invoice to Licensee for
Product (or in the absence of such invoice, procure an invoice from its Contract
Manufacturer) ninety (90) days or more after a Purchase Order has been placed
for Product for a scheduled delivery date. The invoice shall contain a reference
identifying this Agreement and the Purchase Order number. Payment of such
invoices shall be made in accordance with Section 11.3.

 

11.3          Payment Terms. Payment of invoices for Milestone Fees submitted
pursuant to Section 10.1.1 and invoices for Royalty Payments submitted pursuant
to Section 10.1.3 shall be made by Licensee within thirty (30) days after
receipt of the related invoice by Licensee. Payment of uncontested amounts of an
invoice for Product submitted pursuant to Section 11.2 (including, for example,
and without limitation, the estimated COGS per unit price for ordered Products)
shall be made by Licensee within thirty (30) days following the end of the month
in which the invoice is issued. Payment of all other invoices submitted by
either Party shall be made within thirty (30) days of the month end following
the date of invoice, unless any other payment terms are specified.

 

11.4          Means of Payment; Currency. All payments to be made by one Party
to the other Party under this Agreement shall be made in U.S. Dollars and by
bank wire transfer in immediately available funds to such U.S. bank account as
may be designated in writing by a receiving Party from time to time. The rate of
exchange to be used in computing any foreign currency to U.S. Dollars shall be
made at the rate of exchange published by Bloomberg, prevailing on to the last
Business Day of the month preceding the month in which any fees due under this
Agreement accrue.

 

11.5          Late Payments. If payment of any amount is overdue, TXMD may
charge interest on the overdue amount, from the due date of payment until the
date of actual payment, at the rate of [***] percent ([***]%) per month but
capped at a level of [***]%.

 

11.6          Suspension Right. If TXMD provides notice to Licensee that it has
failed to pay any undisputed amounts due hereunder and Licensee failure to pay
any such outstanding amount within thirty (30) days of notice of such
outstanding, past due payment, more than twice in any twelve (12) month period,
then TXMD may, in addition to its rights as per Section 16.4.1, stop further
Supply of the Product until payment is made. If TXMD elects to stop further
Supply, TXMD shall use commercially reasonable efforts to re-start Supply of
Product after payment is made by Licensee.

 



30

 

 

12.           Books and Records; Audit Rights

 

12.1          Maintained by TXMD. TXMD shall maintain, or cause to be
maintained, all records necessary to comply with all Applicable Laws in the
countries as to which Marketing Authorizations or other Regulatory Approvals
have been granted relating to the Manufacturing of Product; provided Licensee
has previously notified TXMD in writing of any such records requirements which
are more restrictive than applicable U.S. law.

 

12.2          Maintained by Licensee. Licensee shall maintain complete and
accurate records of all of its Product sales in each country in the Territory
and payments hereunder in sufficient detail to permit TXMD to determine and
confirm, using standard audit practices, that Licensee is complying with its
diligence commitments as set forth in this Agreement and that all applicable
Milestone Fees and Royalty Payments or other amounts are being paid to TXMD. All
such records shall be maintained for at least five (5) years or such longer
period as may be required by Applicable Law.

 

12.3          Audit Rights; Costs. Upon reasonable prior notice, each Party
shall make such records available during regular business hours for a period of
three (3) years from the end of the Calendar Year in which such individual
records were created, for examination by the other Party and/or its
representatives, for the sole purpose of verifying the accuracy of the reports
furnished pursuant to this Agreement. Any such auditor shall not disclose any
Confidential Information, except to the extent such disclosure is necessary to
verify the accuracy of the reports furnished by a Party or the amount of
payments due by it under this Agreement. Any amounts shown to be owed but unpaid
shall be paid within thirty (30) days from the auditor’s report, plus interest
(calculated at the rate as set forth in Section 11.5) from the original due
date. Any amounts shown to have been overpaid shall be refunded plus interest at
the rate set forth in Section 11.5, within thirty (30) days from the auditor’s
report. The Party carrying out the audit shall bear the full cost of such audit
unless such audit discloses an underpayment by the other Party of the amounts
actually owed during the applicable audited period of more than [***] percent
([***]%), in which case the audited Party shall bear the reasonable cost of such
audit.

 

13.           Representations, Warranties and Covenants

 

13.1          Mutual Representations and Warranties. Each Party hereby
represents, warrants, and covenants (as applicable) to the other Party as of the
Effective Date and during the Term, as follows:

 

13.1.1    It is a company or corporation duly organized, validly existing, and
in good standing under the laws of the jurisdiction in which it is incorporated,
and has full corporate power and authority and the legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted and as contemplated in this Agreement.

 

13.1.2    It has the corporate power and authority and the legal right to enter
into this Agreement and perform its obligations hereunder.

 

13.1.3    It has taken all necessary corporate action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder.

 

13.1.4    This Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, and binding obligation of such Party that
is enforceable against it in accordance with its terms except to the extent
enforceability is limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights and remedies.

 



31

 

 

13.1.5    The performance of its obligations under this Agreement shall not
conflict with its organizational documents.

 

13.1.6    It has not entered into, and shall not during the term of this
Agreement, enter into any material agreements or contracts that would or do
conflict with its obligations under this Agreement.

 

13.1.7    It shall perform under this Agreement and operate its business in
compliance with all Applicable Laws.

 

13.2          Licensee Representations, Warranties and Covenants. Licensee
represents, warrants and covenants to TXMD:

 

13.2.1    Licensee has the corporate power and authority and the legal right to
bind all Affiliates to perform any Licensee obligations (to the extent performed
by such Affiliates).

 

13.2.2    Licensee shall not, and shall cause its Affiliates and Sublicensees
not to, (i) file an application for any Marketing Authorization or other
Regulatory Approval relating to any Generic Product; (ii) purchase or otherwise
acquire any such rights in any Generic Product and, to the extent that Licensee
acquires such rights, it shall promptly divest the same, without prejudice to
any rights or remedies that TXMD may have; or (iii) manufacture for another
party any Generic Product.

 

13.2.3    Licensee, its Affiliates and its Sublicensees, (a) are not under
investigation by the EMA or any other Regulatory Authority in the Territory for
debarment or is not presently debarred (or subject to any similar penalty or
restriction on its activities) by the EMA or any such other Regulatory Authority
in any country or jurisdiction in the Territory pursuant to Applicable Law or by
the rules and regulations of the EMA or any such other Regulatory Authority, and
(b) have not received written notice from the EMA or any such other Regulatory
Authority in any country or jurisdiction in the Territory of a pending
disqualification hearing (or any similar hearing or proceeding) and has not been
disqualified (or subject to any similar penalty or restriction on its
activities) by the EMA or such other Regulatory Authority in any country or
jurisdiction in the Territory. If, during the Term, Licensee, its Affiliates, or
any of its Sublicensees (i) comes under investigation by the EMA or by any other
Regulatory Authority in any country or jurisdiction in the Territory for a
debarment action or disqualification (or any similar penalty or restriction on
its activities), (ii) is debarred or disqualified (or any similar penalty or
restriction on its activities is imposed), or (iii) engages in any conduct or
activity that could lead to any of the above-mentioned disqualification or
debarment actions (or any similar penalty or restriction on its activities),
Licensee shall immediately notify TXMD of same.

 

13.3          Anti-Corruption. Each Party represents, warrants and covenants to
the other as of the Effective Date and for the Term that:

 

13.3.1    it shall not, and shall cause its Affiliates and Sublicensees not to
offer, pay, request or accept any bribe, inducement, kickback or facilitation
payment, and shall not make or cause another to make any offer or payment to any
individual or entity for the purpose of influencing a decision for the benefit
of the other Party. Without limiting the generality of the foregoing, it shall,
and shall ensure that its Affiliates and any Third Party contractors shall,
comply with the United Stated Foreign Corrupt Practices Act (including as it may
be amended) (the “FCPA”), and any analogous laws or regulations existing in the
Territory or any country or region in the Territory, in connection with its
performance under this Agreement. Neither Party shall make any payment, either
directly or indirectly, of money or other assets, including but not limited to
compensation derived from this Agreement, to government or political party
officials, officials of international public organizations, candidates for
public office, or representatives of other businesses or persons acting on
behalf of any of the foregoing, that would constitute violation of any law, rule
or regulations.

 



32

 

 

13.3.2    Neither Party nor its Affiliates, Sublicensees, or their respective
Representatives are: (a) listed on the Office of Foreign Assets Control’s
(“OFAC”) “Specially Designated National and Blocked Person List” (“SDN List”) or
otherwise subject to any sanction administered by OFAC (“U.S. Economic
Sanctions”) or (b) owned, controlled by or acting on behalf of, directly or
indirectly, any person, entity, or government listed on the SDN List or
otherwise subject to any U.S. Economic Sanction. Licensee, its Affiliates,
Sublicensees, and their respective Representatives have not and shall not engage
directly or indirectly in any transaction that could potentially violate
applicable U.S. Economic Sanctions. Nothing in this Section 13.3.2 shall prevent
Licensee or its Affiliates or Sublicensees from conducting business with any
person, entity, or government listed on the SDN List or otherwise subject to any
U.S. Economic Sanction to the extent that the conduct of such business does not
violate Applicable Law.

 

13.3.3    A Party’s failure to abide by the provisions of this Section 13.3
shall be deemed a material breach of this Agreement.

 

13.4          TXMD Representations, Warranties and Covenants. TXMD represents,
warrants and covenants to Licensee as of the Effective Date that:

 

13.4.1    TXMD Controls the TXMD Patents listed on Exhibit 1 and shall, during
the Term, maintain Control of such TXMD Patents.

 

13.4.2    (i) TXMD has the right to grant to Licensee all the licenses and other
rights herein; and (ii) TXMD has not granted any license, right or interest in,
to or under the TXMD Patents or TXMD Know-How to any Third Party with respect to
Product, in each case with respect to this clause (ii), in any way that would
conflict with this Agreement.

 

13.4.3    To the knowledge of TXMD, there is no litigation pending against it
that alleges that the Commercialisation of Product within the Territory
infringes, misappropriates or otherwise violates the intellectual property
rights of a Third Party.

 

13.4.4    Prior to the Effective Date, TXMD has not received any written notice,
claim or demand of any Third Party alleging that the development, manufacture,
use, or Commercialisation of Product infringes or misappropriates the
intellectual property rights of a Third Party.

 

13.4.5    (i) none of the TXMD Patents is subject to any pending or threatened,
re-examination, opposition, interference or litigation proceedings and (ii) to
TXMD’s knowledge, the issued TXMD Patents are valid and enforceable;

 



33

 

 

13.4.6    There are no actual or pending, and to TXMD’s knowledge, no alleged or
threatened, adverse actions, suits, claims, or formal governmental
investigations, or settlements or judgments, involving Product by or against
TXMD or any of its Affiliates in or before any governmental authority. In
particular, to its knowledge, there is no pending or threatened product
liability action involving the use or administration of Product.

 

13.4.7    All preclinical and clinical trials of Product that have been
conducted by or on behalf of TXMD that have been submitted to any Regulatory
Authority in connection with any Regulatory Documentation, have been conducted
in compliance in all material respects with Applicable Law, including Good
Clinical Practices and good laboratory practices, as applicable.

 

13.5          No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED
IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS
OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF
THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF
EITHER PARTY. ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION
OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED, OTHER THAN THE EXPRESS
WARRANTIES IN THIS ARTICLE 13.

 

14.           Indemnification and Limitation of Liability

 

14.1          Indemnification by TXMD. TXMD shall defend, indemnify, and hold
Licensee, its Affiliates and their respective officers, directors, employees,
and agents (the “Licensee Indemnitees”) harmless from and against any and all
damages or other amounts payable to a Third Party claimant, as well as any
reasonable attorneys’ fees and costs of litigation incurred by such Licensee
Indemnitees, all to the extent resulting from claims, suits, proceedings, or
causes of action brought by such Third Party (collectively, “Licensee Claims”)
to the extent that such Licensee Claims arise out of, are based on, or result
from (a) a material breach of any of TXMD’s representations, warranties,
covenants or obligations under the Agreement; or (b) the willful misconduct or
negligent acts or omissions of any member of TXMD or its Affiliates, or the
officers, directors, employees, or agents of TXMD relating to any obligations of
TXMD or the exercise by TXMD of any of its rights hereunder. The foregoing
indemnity obligation shall not apply to the extent that the Licensee Indemnitees
fail to comply with the indemnification procedures set forth in Section 14.3 and
TXMD’s defense of the relevant Licensee Claims is prejudiced by such failure, or
to the extent that any Licensee Claim arises from, is based on, or results from
(x) a material breach of any of Licensee’s representations, warranties, or
obligations under the Agreement; or (y) the willful misconduct or negligent acts
of any Licensee Indemnitee.

 

14.2          Indemnification by Licensee. Licensee shall defend, indemnify, and
hold TXMD, its Affiliates and their respective officers, directors, employees,
and agents (the “TXMD Indemnitees”) harmless from and against any and all
damages or other amounts payable to a Third Party claimant, as well as any
reasonable attorneys’ fees and costs of litigation incurred by such TXMD
Indemnitees, all to the extent resulting from claims, suits, proceedings, or
causes of action brought by such Third Party (collectively, “TXMD Claims”) to
the extent that such TXMD Claims arise out of, are based on, or result from (a)
the storage, handling, or Commercialization of Product by Licensee or its
Affiliates, or their respective Sublicensees or distributors (the “Licensee
Group”); (b) any material breach of this Agreement or of any of Licensee’s or
its Affiliate’s representations, warranties, covenants or obligations under the
Agreement; (c) the willful misconduct or negligent acts or omissions of Licensee
or its Affiliates, or the officers, directors, employees, or agents of the
Licensee Group. The foregoing indemnity obligation shall not apply to the extent
that the TXMD Indemnitees fail to comply with the indemnification procedures set
forth in Section 14.3 and Licensee’s defense of the relevant TXMD Claims is
prejudiced by such failure, or to the extent that any TXMD Claim arises from, is
based on, or results from (x) a material breach of any of TXMD’s
representations, warranties, or obligations under the Agreement; or (y) the
willful misconduct or negligent acts of any TXMD Indemnitee.

 



34

 

 

14.3          Indemnification Procedures. The Party claiming indemnity under
this Section 14 (the “Indemnified Party”) shall give written notice to the Party
from whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim. Failure to provide such notice which substantially
prejudices the indemnifying Party’s ability to defend such claim or action may
invalidate any obligation of indemnification. The Indemnified Party shall
provide the Indemnifying Party with reasonable assistance, at the Indemnifying
Party’s expense, in connection with the defense of the claim for which indemnity
is being sought. The Indemnified Party may participate in and monitor such
defense with counsel of its own choosing at its sole expense; provided, however,
that the Indemnifying Party shall have sole case management authority, including
the right to assume and conduct the defense of the claim with counsel of its
choice. Neither Party may compromise or settle any matter without the other
Party’s prior written consent, not to be unreasonably withheld, delayed or
conditioned.

 

14.4          Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY SPECIAL, CONSEQUENTIAL (INCLUDING LOST PROFITS), INCIDENTAL,
EXEMPLARY, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO THIS
AGREEMENT, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY, OR
OTHERWISE, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES,
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT APPLY TO (A) THE
AMOUNTS EACH PARTY IS OBLIGATED TO PAY TO A THIRD PARTY AS PART OF A THIRD PARTY
CLAIM THAT IS THE SUBJECT OF AN INDEMNIFICATION OBLIGATION HEREUNDER, OR (B)
DAMAGES ARISING FROM A PARTY’S GROSS NEGLIGENCE, WILLFUL OR INTENTIONAL
MISCONDUCT, FRAUD OR BREACH OF THE LICENSE RESTRICTIONS, BREACH OF
CONFIDENTIALITY OBLIGATIONS.

 

15.           Force Majeure

 

15.1          Notice of Force Majeure Event; Excused Performance. The Force
Majeure Party shall, within five (5) days of the occurrence of a Force Majeure
event, give notice in writing to the other Party specifying the nature and
extent of the event of Force Majeure, its anticipated duration and any action
being taken to avoid or minimize its effect. Subject to providing such notice
and Sections 15.2 and 15.3 below, the Force Majeure Party shall not be liable
for delay in performance or for non-performance of its obligations under this
Agreement to the extent due to an event of Force Majeure.

 



35

 

 

15.2          Remediation. The Force Majeure Party shall use all commercially
reasonable efforts to (a) bring the Force Majeure event to a close or (b) find a
solution by which the Agreement may be performed despite the continuation of the
event of Force Majeure.

 

15.3          Termination for Prolonged Force Majeure Event. Notwithstanding the
other provisions of this Section 15, if the Force Majeure Party is prevented
from performing its obligations due to a Force Majeure event for a continuous
period in excess of one hundred (100) days after the date of the occurrence of
the Force Majeure event, and such failure to perform would constitute a material
breach of this Agreement in the absence of such Force Majeure event, unless the
Parties agree otherwise, the other Party may terminate this Agreement
immediately by written notice to the Force Majeure Party, in which case neither
Party shall have any liability to the other except as provided in Section 16 and
except for those rights and liabilities that accrued prior to the date of
termination. Termination shall be on a Product-by-Product and country-by-country
basis where the Force Majeure event affects only one Product or less than all
countries in the Territory.

 

16.           Term and Termination.

 

16.1          Term. This Agreement shall commence on the Effective Date and
shall remain in full force and effect unless and until earlier terminated in
accordance with this Article 16 (the “Term”).

 

16.2          Termination by TXMD.

 

16.2.1    TXMD may terminate this Agreement upon written notice to Licensee if
any of the following occur: (a) Licensee or any of its Affiliates, directly or
indirectly divert any Products for distribution or sale outside of the
Territory, unless such diversion is an isolated incident occurring not more than
once in any twelve (12) month period and Licensee provides reasonable assurances
to TXMD that such diversion will not recur, or (b) if Licensee or its Affiliates
commences any action or proceeding that challenges the validity, enforceability
or scope of any TXMD Patent.

 

16.2.2    TXMD shall have the right to terminate this Agreement if Licensee does
not file an application with the appropriate Regulatory Authority for Marketing
Authorization for [***] in [***] within [***] of the Effective Date.
Notwithstanding the above, Licensee shall not be deemed to have failed to meet
its obligations under this Section 16.2.2 if Licensee requires information in
order to satisfy a filing requirement for the submission for the Marketing
Authorization from the Regulatory Authority and TXMD has failed to provide
Licensee with such required documentation, and despite using commercially
reasonable efforts to obtain such information, Licensee has not been able to
obtain such information.

 

16.2.3    TXMD shall have the right to terminate this Agreement on a
country-by-country and Product-by-Product basis if Licensee fails to use
Diligent Efforts to Commercialize the applicable Product in [***] for [***]
after obtaining Marketing Authorization for each such Major Country.

 

16.3          Termination by Licensee.

 

16.3.1    Licensee may terminate this Agreement on thirty (30) days’ written
notice if TXMD fails to meet its supply obligations (with regard to amount or
timeliness) on more than three consecutive occasions or more than four times in
any twelve month period.

 



36

 

 

16.3.2    On a country-by-country and Product-by-Product basis, Licensee may
terminate this Agreement upon sixty (60) days’ written notice to TXMD in the
event that the applicable Regulatory Authority in the Territory informs Licensee
or Licensee’s Affiliate or Sublicensee that such Product can no longer be
Commercialized in such country as a result of a safety issue.

 

16.4          Termination by Either Party. In addition to any other provisions
of this Agreement expressly providing for termination of this Agreement, this
Agreement may be terminated, in whole or in part, immediately by either Party
upon notice to the other Party:

 

16.4.1    if the other Party is in material breach of this Agreement and such
material breach is not cured within (i) sixty (60) days after written notice
thereof is delivered to the defaulting or breaching Party (thirty (30) days in
the case of Licensee’s failure to pay any undisputed amounts due hereunder), or
(ii) in the case of a breach that cannot be cured within sixty (60) days, within
a reasonable period not exceeding one hundred twenty (120) days after written
notice thereof is delivered to the defaulting or breaching Party; or

 

16.4.2    if the other Party (or Licensee’s parent) shall file in any court or
agency, pursuant to any statute or regulation of any state or country, a
petition in bankruptcy or insolvency or for reorganization or for an arrangement
or for the appointment of a receiver or trustee of such other Party (or
Licensee’s parent) or of its assets, or if the other Party (or Licensee’s
parent) proposes a written agreement of composition or extension of its debts,
or if the other Party (or Licensee’s parent) shall be served with an involuntary
petition against it, filed in an insolvency proceeding, and such petition shall
not be dismissed within sixty (60) days after the filing thereof, or if the
other Party (or Licensee’s parent) shall propose or be a party to any
dissolution or liquidation, or if the other Party (or Licensee’s parent) shall
make an assignment for the benefit of its creditors.

 

16.5          Effect of Termination. Without prejudice to any other rights or
remedies each Party may have, upon the expiration or termination of this
Agreement for any reason, Licensee shall:

 

16.5.1    immediately pay all undisputed sums which are due and payable to TXMD
under this Agreement;

 

16.5.2    immediately cease all use of any property of TXMD unless required for
the continuation of any performance permitted hereunder, including any of TXMD’s
Confidential Information; and

 

16.5.3    be entitled to sell off any inventory of Product existing on the date
such termination is effective for the six (6) month period following the
effective date of such termination, and thereafter shall return or destroy (at
TXMD’s cost) and for a full refund all such remaining inventory in accordance
with TXMD’s written instruction.

 

16.6          Effect of Termination Related to Licensee Events. Upon the
termination of this Agreement pursuant to Section 15.3 or Section 16, the
following shall apply:

 

16.6.1    Termination of License Rights. All licenses granted to Licensee
hereunder shall terminate immediately upon such termination, except to the
extent necessary for Licensee to exercise its obligation under Section 16.5.3,
if applicable.

 



37

 

 

16.6.2    Step-In Rights. Upon TXMD’s written request:

 

(a)                as soon as practicable but in any event no more than ninety
(90) days after such termination, Licensee shall perform all reasonable steps
required to file for the transfer of the Marketing Authorization and all other
Regulatory Approvals to TXMD in order to assign to TXMD all Regulatory
Materials, marketing Authorizations and other Regulatory Approvals (including
with respect to all Regulatory Materials and all Clinical Data contained
therein) owned or Controlled by Licensee for the Products; provided that, for
clarity, TXMD shall not exercise any rights under such assignment until such
termination date. Licensee shall promptly notify the EMA and any other
applicable Regulatory Authority of such transfer and assignment in the customary
manner;

 

(b)               upon the effective date of such a termination, if requested by
TXMD, Licensee shall provide reasonable transition services according to a
transition plan reasonably agreed to mutually by the Parties; provided that if
Licensee terminated this Agreement, in whole or in part (i.e., by country), due
to TXMD’s uncured material breach pursuant to Section 16.4.1 (following the cure
period specified therein) or pursuant to Section 16.3), the transition services
provided under this Section 16.6.2 shall be at TXMD’s cost and expense; and

 

(c)                in the event that Licensee or any of its Affiliates has one
or more agreements with Third Parties with respect to the Commercialization of
the Products, at TXMD’s request, Licensee shall use Diligent Efforts to assign
or sublicense its rights under such agreement(s) (solely to the extent such
agreements pertain to the Products) to TXMD upon any such termination and TXMD
shall assume all of Licensee’s obligations under such agreement(s).

 

16.7          Alternative to Termination Related to Supply Problems.

 

16.7.1    In the event that Licensee has a right to terminate this Agreement
pursuant to Section 16.3.1, Licensee shall have the right, as an alternative to
termination of this Agreement pursuant to Section 16.3.1, exercisable by written
notice to TXMD, to continue this Agreement in effect in accordance with this
Section 16.7 (the “Alternate Remedy”).

 

16.7.2    In the event that Licensee exercises the Alternate Remedy pursuant to
this Section 16.7, Licensee shall have the right to enter into a supply
agreement directly with the Contract Manufacturer or with another Third Party
supplier selected by Licensee for the supply of Product in the Territory. Any
Third Party supplier selected by Licensee shall be subject to the approval of
TXMD, which shall not be unreasonably withheld. Licensee shall provide a copy of
the supply agreement with the Contract Manufacturer or Third Party supplier to
TXMD promptly after the supply agreement is executed.

 

16.7.3    Licensee shall be responsible for adding any Third Party supplier to
the Marketing Authorizations in the Territory and shall be responsible for the
costs incurred by Licensee to qualify any such Third Party supplier.

 



38

 

 

16.7.4    Licensee shall ensure that the Contract Manufacturer or such Third
Party supplier enters into confidentiality obligations in respect of the
Confidential Information which are no less onerous than those set out in this
Agreement. In addition, the Contract Manufacturer or such Third Party supplier
shall covenant not to manufacture for Licensee or another party any Generic
Product during the term of such supply agreement. Licensee shall provide prompt
written notice to TXMD of any breach by the Contract Manufacturer or Third Party
supplier of any of such confidentiality obligations or covenant relating to
Generic Products and, at the request of TXMD, shall use commercially reasonable
efforts to enforce such confidentiality obligation or covenant at its cost. TXMD
shall be a third-party beneficiary of such confidentiality obligations and
covenant and shall have the right to enforce such confidentiality obligations
and covenant directly against the Contract Manufacturer or Third Party supplier
at its cost. Any recovery in an action against the Contract Manufacturer or
Third Party supplier by Licensee or TXMD for any such breach shall for the
benefit TXMD.

 

16.7.5    Commencing with the Calendar Quarter after the exercise of the
Alternate Remedy, Licensee shall pay TXMD royalties pursuant to Section 10.1.3
at a rate of [***] percent ([***]%) on Net Sales of Product in the Territory.

 

16.7.6    Upon the exercise by Licensee of the Alternate Remedy, all obligations
of TXMD under this Agreement with respect to the manufacture and supply of
Product shall terminate, including the obligations of TXMD under Section 4.3,
Section 6, Section 7, Section 8 and Section 9. TXMD shall have no liability or
obligation under this Agreement or otherwise for Product supplied to Licensee or
its Sublicensees by the Contract Manufacturer or such Third Party supplier.

 

16.7.7    The exercise by Licensee of the Alternate Remedy in this Section 16.8
shall terminate any right of Licensee to terminate this Agreement pursuant to
Section 16.3.1 as a result of such supply failure and shall be the exclusive
remedy of Licensee and in lieu of any and all other remedies of Licensee under
this Agreement or otherwise for any such supply failure by TXMD.

 

16.7.8    Subject to this Section 16.7, the terms of this Agreement shall remain
in full force and effect after the exercise by Licensee of the Alternate Remedy.

 

16.8          Rights in Bankruptcy. The Parties agree that all rights, powers
and remedies of each of the Parties, respectively provided herein are in
addition to and not in substitution for any and all other rights, powers and
remedies now or hereafter existing at law or in equity (including the Bankruptcy
Code) in the event of the commencement of a case under the Bankruptcy Code.

 

16.9          Survival. The following provisions shall survive any expiration or
early termination of this Agreement: Articles 1, 14, 17, 18, 20, Sections 2.3,
2.4.1, 8.3, 8.4, 8.5, 8.7, 9, 15.3, 16.6.2 (for the time periods described
therein), 16.7, 16.8 and 16.9, and any other provisions of the Agreement
required to give effect to their intent and meaning.

 



39

 

 

17.           Confidentiality

 

17.1          Nondisclosure. Except as otherwise provided in this Agreement, any
Confidential Information which is disclosed by or on behalf of one Party to the
other in connection with this Agreement shall remain the property of the
Disclosing Party and the Receiving Party undertakes:

 

17.1.1    to use the Confidential Information solely and exclusively for the
purposes of this Agreement, and not to use the Confidential Information for any
other purpose whatsoever, including the Development, Manufacture, marketing,
sale or licensing of any process or product or any other commercial purpose
anywhere in the world, unless the Parties specify otherwise; and

 

17.1.2    to maintain the confidentiality of the Confidential Information and
not to disclose it directly or indirectly to any other Person (including any
Restricted Entities), except as otherwise permitted pursuant to this Article 17;
and

 

17.1.3    at the request of the Disclosing Party and/or upon termination of this
Agreement, to return, delete or destroy all copies of the Confidential
Information, in whatever form it is held, provided that the Receiving Party may
retain one (1) copy of the Confidential Information for the sole purpose of
determining its obligations under this Agreement but may make no further use of
such Confidential Information whatsoever. Notwithstanding the foregoing,
Receiving Party may retain Confidential Information on electronic backup systems
to which access within the organization of Receiving Party or its
Representatives, as the case may be, is limited to purposes of backup and
contingency planning. The return of any Confidential Information shall not
relieve Receiving Party of its obligation to maintain the confidentiality of the
Confidential Information in accordance with the terms hereof; and

 

17.1.4    not to copy or reproduce in any form or medium Confidential
Information or any part thereof except as may be reasonably necessary for or in
connection with the purpose of this Agreement and that any such copies or
reproductions shall be the property of the Disclosing Party.

 

17.2          Permitted Recipients. Notwithstanding Section 17.1, the Receiving
Party may only disclose the Disclosing Party’s Confidential Information to its
officers, employees, professional advisors and distributors and (with respect to
TXMD only, Contract Manufacturers or other TXMD Sublicensees or subcontractors
but in the case of other TXMD Sublicensees subject to Licensee’s prior written
consent which shall not be unreasonably withheld, delayed or conditioned) on a
purely need to know basis to the extent necessary or required for the purposes
of carrying out their respective obligations under the Agreement and in order to
fulfill the purpose of this Agreement, provided that the Receiving Party shall
ensure that, prior to such disclosure, each such Person to whom Confidential
Information is to be disclosed is made aware of the obligations contained in
this Agreement, and adhere to these terms as if it were a party to this
Agreement.

 

17.3          Disclosure Required by Law. Nothing in Section 17.1, shall
preclude disclosure of any Confidential Information required by any
governmental, quasi-governmental or regulatory agency or authority or court
entitled by law to disclosure of the same, or which is required by law or the
requirements of a national securities exchange or another similar regulatory
body to be disclosed, provided that the Receiving Party promptly notifies the
Disclosing Party when such requirement to disclose has arisen to enable the
Disclosing Party to seek an appropriate protective order, to make known to the
relevant agency, authority, court or securities exchange the proprietary nature
of the Confidential Information, and to make any applicable claim of
confidentiality. The Receiving Party agrees to co-operate in any action, which
the Disclosing Party may decide to take. If the Receiving Party is required to
make a disclosure in accordance with this clause, it shall only make a
disclosure to the extent to which it is obliged and any such disclosed
information shall remain Confidential Information.

 





40

 

 

17.4          Exceptions. The provisions of Section 17.1, shall not apply to any
Confidential Information which the Receiving Party can demonstrate, to the
reasonable satisfaction of the Disclosing Party based on authenticated written
records:

 

17.4.1    was already in the possession of the Receiving Party or any of its
Affiliates and at the Receiving Party’s or any of its Affiliates’ free use and
disposal or in the public domain (through in each case no fault of the Receiving
Party or any of its Affiliates or no breach of this Agreement by the Receiving
Party) prior to its disclosure by the Disclosing Party under this Agreement as
documented by the Receiving Party’s written records; or

 

17.4.2    is purchased or otherwise legally acquired by the Receiving Party or
any of its Affiliates at any time from a third Person having and the right to
disclose it; or

 

17.4.3    comes into the public domain, otherwise than through the fault of the
Receiving Party or any of its Affiliates; or

 

17.4.4    is independently generated by the Receiving Party or any of its
Affiliates without any recourse or reference to the Confidential Information as
documented by the Receiving Party’s written records.

 

17.5          The obligations of each Party in this Article 17 shall survive the
termination of this agreement.

 

17.6          Publicity. Subject to the special authorized disclosure provisions
set forth in this Article 17), neither Party shall disclose to any Third Party
the nature of their relationship or the terms of this Agreement. If either Party
desires to make a public announcement concerning the terms of this Agreement,
such Party shall give reasonable prior advance notice of the proposed text of
such announcement to the other Party for its prior review and approval (except
as otherwise provided herein), such approval not to be unreasonably withheld. A
Party commenting on such a proposed press release shall provide its comments, if
any, within five (5) Business Days after receiving the press release for review.

 

17.7          Financings; Press Release. Except as expressly provided in this
Section 17, each Party agrees not to disclose any terms of this Agreement to any
third party without the prior written consent of the other Party (which shall
not be unreasonably withheld or delayed). Each Party (the “Providing Party”)
may, however, provide a copy of this Agreement or otherwise disclose its terms
in connections with any financing transaction, provided that the person or
entity to whom a copy of this Agreement is provided or to whom the terms of this
Agreement are disclosed is bound to the Providing Party by reasonable
confidentiality obligations, and provided further that the Providing Party is
responsible for breaches or confidentiality hereunder by such person or entity
to whom a copy of this Agreement is provided or to whom the terms of this
Agreement are disclosed. Notwithstanding the foregoing and subject to Section
17.7, the Parties may issue a mutually agreed upon press release announcing the
execution of this Agreement and describing the relationship of the Parties under
the Agreement. In addition, each Party may disclose to third parties the
information disclosed in such press release without the need for further
approval by the other Party, and TXMD may disclose to third parties (via press
releases or otherwise) the achievement of any material milestones in connection
with this Agreement without prior approval by Licensee.

 



41

 

 

17.8          Filing of Agreement with Regulatory Authority. The Parties
acknowledge that each Party (or its Affiliate) may at some point in time be
obligated to file a copy of this Agreement with the applicable governmental
authorities having regulatory authority over the securities of such Party (or
such Affiliate) or the exchange thereof. In such an event, the Party obligated
to file the Agreement shall promptly inform the other Party thereof and shall
use reasonable efforts to maintain the confidentiality of the other Party’s
Confidential Information and terms of this Agreement in any such filing or
disclosure. Prior to making any such filing of a copy of this Agreement, the
Parties shall negotiate in good faith to mutually agree on the provisions of
this Agreement for which the Parties shall seek confidential treatment, it being
understood that if one Party determines to seek confidential treatment for a
provision for which the other Party does not, then the Parties shall use
reasonable efforts in connection with such filing to seek the confidential
treatment of any such provision. The Parties shall cooperate, each at its own
expense, in such filing, including without limitation such confidential
treatment request, and shall execute all documents reasonably required in
connection therewith. The Parties shall reasonably cooperate in responding
promptly to any comments received from such Regulatory Authority with respect to
such filing in an effort to achieve confidential treatment of such redacted
form; provided that a Party shall be relieved of such obligation to seek
confidential treatment for a provision requested by the other Party if such
treatment is not achieved after the first round of responses to comments from
the requesting governmental authority.

 

18.           Dispute Resolution

 

18.1          Disputes. The Parties recognize that disputes or issues between
the Parties as to certain matters may from time to time arise during the Term
concerning either Party’s rights and/or obligations under this Agreement. It is
the objective of the Parties to establish procedures to facilitate the
resolution of issues and disputes arising under this Agreement in an expedient
manner by mutual cooperation and without resort to litigation. To accomplish
this objective, the Parties agree to follow the procedures set forth in this
Article 18 to resolve any issue, dispute, controversy or claim arising out of,
relating to or in connection with any provision of this Agreement (a “Dispute”),
if and when any such Dispute arises under this Agreement.

 

18.2          Arising Between the Parties. With respect to all Disputes arising
between the Parties, including any alleged failure to perform, or breach, of
this Agreement, or any issue relating to the interpretation or application of
this Agreement, if the Parties are unable to resolve such Dispute within thirty
(30) days after such Dispute is first identified by either Party in writing to
the other, the Parties shall refer such Dispute to the senior executive officers
for each Party for attempted resolution by good faith negotiations within thirty
(30) days after such notice is received.

 



42

 

 

18.3          Binding Arbitration. Any unresolved disputes between the Parties
relating to, arising out of or in any way connected with this Agreement or any
term or condition hereof, or the performance by either Party of its obligations
hereunder, whether before or after termination of this Agreement, shall be
resolved by final and binding arbitration. Whenever a Party shall decide to
institute arbitration proceedings, it shall give written notice to that effect
to the other Party. Arbitration shall be held in London, United Kingdom
according to the commercial rules of the International Chamber of Commerce
(“ICC”). The arbitration shall be conducted by a panel of three arbitrators
appointed in accordance with ICC rules; provided that each Party shall within
thirty (30) days after the institution of the arbitration proceedings appoint an
arbitrator, and such arbitrators shall together, within thirty (30) days, select
a third arbitrator as the chairman of the arbitration panel, each arbitrator
shall have significant experience in the pharmaceutical business. If the two
initial arbitrators are unable to select a third arbitrator within such thirty
(30) day period, the third arbitrator shall be appointed in accordance with ICC
rules. The arbitrators shall render their opinion within thirty (30) days of the
final arbitration hearing. Decisions of the panel of arbitrators shall be final
and binding on the Parties; provided, that the arbitrators shall have no
authority to award damages that exceed the scope of the limitations set forth in
Section 14.4 above. Judgment on the award so rendered may be entered in any
court of competent jurisdiction.

 

18.4          Prevailing Party Costs and Fees. The losing Party to the
arbitration (if any) as determined by the arbitrators shall reimburse the
prevailing Party for it costs and expenses arising from the arbitration,
including the ICC fees and reasonable attorneys’ fees.

 

18.5          Injunctive Relief. Notwithstanding anything to the contrary
herein, either Party may seek seeking a preliminary injunction or temporary
restraint order in order to prevent any irreparable harm from occurring,
including preventing Confidential Information from being disclosed without
appropriate authorization under this Agreement.

 

19.           Insurance. Each Party shall procure and maintain insurance,
including product liability insurance, adequate to cover its obligations
hereunder and which are consistent with this Agreement and with normal business
practices in the Territory. It is understood that such insurance shall not be
construed to create a limit with respect to its indemnification obligations or
any other liabilities hereunder. Each Party shall provide written evidence of
such insurance to the other Party prior to the occurrence of the First
Commercial Sale or as otherwise requested by such other Party. Notwithstanding
the foregoing, Licensee shall have the right to self-insure in order to fulfill
its insurance obligations under this Section 19 and shall provide written
confirmation to TXMD of Licensee’s decision to do so within thirty (30) days of
receiving a written request from TXMD.

 

20.           Miscellaneous

 

20.1          Governing Law. This Agreement shall be governed by and construed
under the laws of State of Delaware, without giving effect to the conflicts of
laws provision thereof.

 



43

 

 

20.2          Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing and shall be delivered by hand or by internationally recognized
overnight delivery service that requires a signature for delivery and maintains
records of such delivery, addressed to the Parties at the following addresses
specified in this Section 20.2 (or to such other addresses of which notice shall
have been given in accordance with this Section 20.1):

 

If to TXMD:

 

Therapeutics MD, Inc.



6800 Broken Sound Parkway, NW



3rd Floor



Boca Raton, FL 33487



USA



Attention: Legal Department

 

With a copy to:

 

King & Spalding LLP



601 S. California Avenue



Suite 100



Palo Alto, CA 94304



Attention: Jack Capers

 

Telephone: [***]



Fax: [***]



Email: [***]

 

If to Licensee:

 

Theramex HQ UK Limited



Sloane Square House



1 Holbein Place



London



SW1W 8NS



United Kingdom



Attention: Chief Corporate Development Officer


 

With a copy to:

 

Legal Department



Attention: General Counsel

E-mail: [***]



 

This Section is not intended to govern the day-to-day business communications
necessary between the Parties in performing their obligations under the terms of
this Agreement.

 

20.3          Relationship of the Parties. The status of a Party under this
Agreement shall be that of an independent contractor. Nothing contained in this
Agreement shall be construed as creating a partnership, joint venture or agency
relationship between the Parties or, except as otherwise expressly provided in
this Agreement, as granting either Party the authority to bind or contract any
obligation in the name of or on the account of the other Party or to make any
statements, representations, warranties or commitments on behalf of the other
Party. All persons employed by a Party shall be employees of such Party and not
of the other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.

 



44

 

 

20.4          Assignment.

 

20.4.1    Neither Party may assign or transfer this Agreement or any rights or
obligations hereunder without the prior written consent of the other, such
consent not to be unreasonably withheld, delayed, or conditioned, except that
either Party may make such an assignment without the other Party’s consent in
the event of a Change of Control or to a successor to all or substantially all
of the assets of the Party that are the subject of this Agreement or a purchaser
of all or substantially all of the rights to a Product as part of a divestiture,
whether in a merger, sale of stock, sale of assets or other transaction. Any
permitted assignment shall be binding on the successors of the assigning Party.

 

20.4.2    Whether or not this Agreement is assigned pursuant to Section 20.4,
the rights to Clinical Data, information, materials, Patent Rights, Know-How or
other intellectual property rights: (i) controlled by a Third Party permitted
assignee of a Party or any of its Affiliates that were controlled by such
assignee or any of its Affiliates (and not such Party) immediately prior to such
assignment (other than as a result of a license or other grant of rights,
covenant or assignment by such Party or its Affiliates to, or for the benefit
of, such Third Party); or (ii) controlled by any successor-in-interest of a
Party as a result of a Change of Control or any Person that becomes an Affiliate
of a Party through any Change of Control of such Party, that were controlled by
such successor or Person (and not such Party) immediately prior to such Change
of Control (other than as a result of a license or other grant of rights,
covenant or assignment by such Party or its other Affiliates to, or for the
benefit of, such Person), in each case ((i) and (ii)), shall be automatically
excluded from the rights licensed or granted to the other Party under this
Agreement.

 

20.4.3    Any assignment or attempted assignment by either Party in violation of
the terms of this Section 20.4 shall be null, void and of no legal effect.

 

20.5          Expenses. Except as otherwise expressly provided in Section 18.4,
each Party shall pay the fees and expenses of its respective lawyers and all
other expenses and costs incurred by such Party incidental to the negotiation,
preparation, execution and delivery of this Agreement.

 

20.6          Waiver and Non-Exclusion of Remedies. A Party’s failure to
enforce, at any time or for any period of time, any provision of this Agreement,
or to exercise any right or remedy shall not constitute a waiver of that
provision, right or remedy or prevent such Party from enforcing any or all
provisions of this Agreement and exercising any rights or remedies. To be
effective any waiver must be in writing and signed by the waiving Party. All
rights and remedies are cumulative and do not exclude any other right or remedy
provided by law or otherwise available. The acceptance by TXMD of any payment by
Licensee hereunder shall not operate as any waiver by TXMD of any right, power
or remedy provided by law or under this Agreement.

 



45

 

 

20.7          Severability. To the fullest extent permitted by Applicable Law,
the Parties waive any provision of law that would render any provision in this
Agreement invalid, illegal or unenforceable in any respect. If any provision of
this Agreement is held to be invalid, illegal or unenforceable, in any respect,
then such provision shall be given no effect by the Parties and shall not form
part of this Agreement. To the fullest extent permitted by Applicable Law and if
the rights or obligations of any Party shall not be materially and adversely
affected, all other provisions of this Agreement shall remain in full force and
effect and the Parties shall use their best efforts to negotiate a provision in
replacement of the provision held invalid, illegal or unenforceable that is
consistent with Applicable Law and achieves, as nearly as possible, the original
intention of the Parties.

 

20.8          Entirety. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter of the Agreement. This Agreement
supersedes all prior agreements, whether written or oral, with respect to the
subject matter of the Agreement. Any amendment or modification of this Agreement
must be in writing and signed by authorized representatives of both Parties.

 

20.9          Language. This Agreement was prepared in the English language,
which language shall govern the interpretation of, and any dispute regarding,
the terms of this Agreement.

 

20.10      Counterparts. This Agreement may be executed in any number of
counterparts, each of which is an original and all of which taken together shall
be deemed to constitute one and the same instrument.

 

[Signature page follows.]

 

46

 

 

This Agreement is executed by the authorized representatives of the Parties as
of the date first written above.

 

THERAPEUTICSMD, INC.  THERAMEX HQ UK LIMITED         /s/ Daniel Cartwright   /s/
Anish Mehta Signature  Signature         Name:Daniel Cartwright  Name: Anish
Mehta        



Title:CFO  Title: CEO        

 



[Signature Page to License and Supply Agreement] 

 





 

 



Appendix 1
Product

 

TX-001: [***].1

 

TX-004: [***].2



 



 



1 The TX-001 Product does not include [***].



2 The TX-004 Product does not include [***].

 



 

 

Exhibit 1
TXMD Patents3

 

Issued Patents:

 

 

Patent

Number

Title

Filing Date

(mm/dd/yy)

Issue Date

(mm/dd/yy)

Country 1.                    89459 Pharmaceutical Capsule 12/22/15 02/17/16 AR
2.                    366507 Pharmaceutical Capsule 12/21/15 01/12/16 AU
3.                    2012340589 Natural Combination Hormone Replacement
Formulations and Therapies 11/21/12 08/25/16 AU 4.                    2013277236
Natural Combination Hormone Replacement Formulations and Therapies 06/18/13
08/03/17 AU 5.                    2013277234 Soluble Estradiol Capsule for
Vaginal Insertion 06/18/13 08/10/17 AU 6.                    MX 358440 B Soluble
Estradiol Capsule for Vaginal Insertion 06/18/13 08/03/18 MX 7.                 
  002916247-0001 Pharmaceutical Capsule 12/18/15 08/10/16 EP 8.                 
  302015005859-5 Pharmaceutical Capsule 12/21/15 01/30/18 BR 9.                 
  6285866 Natural Combination Hormone Replacement Formulations and Therapies
11/21/12 02/09/18 JP 10.                MX 50237 B Pharmaceutical Capsule
12/18/15 07/19/17 MX 11.                30-2015-0065043 Pharmaceutical Capsule
12/18/15 03/06/17 KR 12.                101179 Pharmaceutical Capsule 12/21/15
01/10/17 RU 13.                A2015/01935 Pharmaceutical Capsule 12/21/15
05/16/17 ZA 14.                2015/00211 Natural Combination Hormone
Replacement Therapies 06/18/13 07/27/16 ZA 15.                6334519 Natural
Combination Hormone Replacement Therapies 06/18/13 05/11/18 JP 16.             
  6397402 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 09/07/18 JP
17.                1624393 Pharmaceutical Capsule 12/21/15 01/18/19 JP

 





 



3 Exhibit does not include TXMD IP rights in the U.S., Canada, or Israel.

 





 

 

Pending Patent Applications:

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 1.                    BR1120140124442 Natural Combination Hormone
Replacement Formulations and Therapies 11/21/12 BR 2.                   
12850845.4 Natural Combination Hormone Replacement Formulations and Therapies
11/21/12 EP 3.                    2017-173842 Natural Combination Hormone
Replacement Formulations and Therapies 11/21/12 JP 4.                   
MX/a/2014/006256 Natural Combination Hormone Replacement Formulations and
Therapies 11/21/12 MX 5.                    20140101244 Natural Combination
Hormone Replacement Formulations and Therapies 03/17/14 AR 6.                   
2017206262 Natural Combination Hormone Replacement Formulations and Therapies
07/20/17 AU 7.                    BR1120140319103 Natural Combination Hormone
Replacement Formulations and Therapies 06/18/13 BR 8.                   
13806855.6 Natural Combination Hormone Replacement Formulations and Therapies
06/18/13 EP 9.                    2017-176379 Natural Combination Hormone
Replacement Formulations and Therapies 06/18/13 JP 10.               
10-2015-7001189 Natural Combination Hormone Replacement Formulations and
Therapies 06/18/13 KR 11.                MX/a/2014/015898 Natural Combination
Hormone Replacement Formulations and Therapies 06/18/13 MX 12.               
2015100533 Natural Combination Hormone Replacement Formulations and Therapies
06/18/13 RU 13.                20150101608 Natural Combination Hormone
Replacement Formulations and Therapies 05/22/15 AR 14.                2015264003
Natural Combination Hormone Replacement Formulations and Therapies 05/22/15 AU
15.                BR112016 027359 1 Natural Combination Hormone Replacement
Formulations and Therapies 05/22/15 BR 16.                15727528.0 Natural
Combination Hormone Replacement Formulations and Therapies 05/22/15 EP
17.                2016-565647 Natural Combination Hormone Replacement
Formulations and Therapies 05/22/15 JP

 





 

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 18.                10-2016-7032773 Natural Combination Hormone
Replacement Formulations and Therapies 05/22/15 KR 19.               
MX/a/2016/014281 Natural Combination Hormone Replacement Formulations and
Therapies 05/22/15 MX 20.                2016143081 Natural Combination Hormone
Replacement Formulations and Therapies 05/22/15 RU 21.                2016/07541
Natural Combination Hormone Replacement Formulations and Therapies 05/22/15 ZA
22.                PCT/US2017/064788 Natural Combination Hormone Replacement
Formulations and Therapies 12/05/17 PCT 23.                2017208300 Soluble
Estradiol Capsule for Vaginal Insertion 06/18/13 AU 24.               
BR1120140319146 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 BR
25.                13807188.1 Soluble Estradiol Capsule for Vaginal Insertion
06/18/13 EP 26.                10-2015-7001193 Soluble Estradiol Capsule for
Vaginal Insertion 06/18/13 KR 27.                MX/A/2018/009466 Soluble
Estradiol Capsule for Vaginal Insertion 08/02/18 MX 28.               
2015100531 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 RU
29.                2014/09278 Soluble Estradiol Capsule for Vaginal Insertion
06/18/13 ZA 30.                2018-162966 Soluble Estradiol Capsule for Vaginal
Insertion 06/18/13 JP 31.                20140103975 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 10/22/14 AR 32.               
2014349132 Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods
10/22/14 AU 33.                BR1120160090080 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 10/22/14 BR 34.               
14862905.8 Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods
10/22/14 EP 35.                2016-516086 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 10/22/14 JP 36.               
10-2016-7010901 Vaginal Inserted Estradiol Pharmaceutical Compositions and
Methods 10/22/14 KR 37.                MX/A/2016/005092 Vaginal Inserted
Estradiol Pharmaceutical Compositions and Methods 10/22/14 MX

 





 

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 38.                2016118396 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 10/22/14 RU 39.                2016/01933 Vaginal
Inserted Estradiol Pharmaceutical Compositions and Methods 10/22/14 ZA
40.                PCT/US2016/065466 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 12/07/16 PCT 41.                20160103768 Vaginal
Inserted Estradiol Pharmaceutical Compositions and Methods 12/07/16 AR
42.                2016366200 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 12/07/16 AU 43.                BR1120180114839 Vaginal
Inserted Estradiol Pharmaceutical Compositions and Methods 12/07/16 BR
44.                16873806.0 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 12/07/16 EP 45.                2018-529574 Vaginal
Inserted Estradiol Pharmaceutical Compositions and Methods 12/07/16 JP
46.                10-2018-7019331 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 12/07/16 KR 47.                MX/A/2018/006882 Vaginal
Inserted Estradiol Pharmaceutical Compositions and Methods 12/07/16 MX
48.                743229 Vaginal Inserted Estradiol Pharmaceutical Compositions
and Methods 12/07/16 NZ 49.                2018121094 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 12/07/16 RU 50.               
2018/03804 Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods
12/07/16 ZA 51.                PCT/US2018/36790 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 06/08/18 PCT 52.               
2018222947 Progesterone Formulations 06/18/13 AU 53.               
MX/a/2018/009467 Progesterone Formulations 08/02/18 MX 54.               
20150100920 Progesterone Compositions 03/27/15 AR 55.                2015237243
Progesterone Formulations 03/27/15 AU 56.                BR1120160225708
Progesterone Formulations 03/27/15 BR

 





 

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 57.                15768772.4 Progesterone Formulations 03/27/15 EP
58.                2016-557059 Progesterone Formulations 03/24/15 JP
59.                10-2016-7029519 Progesterone Formulations 03/27/15 KR
60.                MX/A/2016/011706 Progesterone Formulations 03/27/15 MX
61.                2016136666 Progesterone Formulations 03/27/15 RU
62.                2016/06309 Progesterone Formulations 03/27/15 ZA

 



 

 

Exhibit 2
Milestone Fees

 

Upfront Payment. Licensee shall pay TXMD a payment of Fourteen Million Euros
(€14,000,000) within sixty (60) days after the Effective Date. Notwithstanding
anything to the contrary in the Agreement, this upfront payment is
non-refundable, non-creditable and not subject to set-off. A failure of Licensee
to pay this upfront payment when due (i.e. upon receipt of the corresponding
invoice from TXMD) will be deemed to be a material breach of this Agreement by
Licensee.

 

Milestones. Licensee shall make the following one-time, non-refundable,
milestone payments to TXMD following the first achievement of each of the
milestones below with respect to the Products (and any Product Improvements) in
accordance with Section 10.1.1 of this Agreement:

 

Regulatory Milestone Milestone Fee Regulatory Approval for Commercialization of
[***] in [***] €[***] (in equal installments of €[***] upon Regulatory Approval
for Commercialization of [***]in [***] Regulatory Approval for Commercialization
of [***] in [***] €[***]

 



Sales Milestone for TX-001 and TX-004 Products Milestone Fee First attaining
annual Net Sales of the TX-001 and TX-004 Products in the Territory of
€25,000,000 €[***] First attaining annual Net Sales of the TX-001 and TX-004
Products in the Territory of €[***]   €[***] First attaining annual Net Sales of
the TX-001 and TX-004 Products in the Territory of €[***]   €[***] First
attaining annual Net Sales of the TX-001 and TX-004 Products in the Territory of
€100,000,000 €[***]



 



 

 

Exhibit 3

 

Estimated COGS Per Unit Price as of Effective Date

 

Bijuva® 1mg/100mg

 

  Unit Price per unit US$ Current price 1 capsule (in bulk packaging) [***]
([***] cents per capsule) Pre-launch price 1 capsule (in bulk packaging) [***]
([***] cents per capsule)

 

The current price will be reduced to the future price as soon as [***]. Both
Parties will use their best efforts to include the [***].

 

Imvexxy®

 

  Unit Price per unit US$ Current price (4mcg dose) 1 capsule (in bulk
packaging) [***] ([***] cents per capsule) Current price (10mcg dose) 1 capsule
(in bulk packaging) [***] ([***] cents per capsule)

 



 

 

Exhibit 4

 

Current and Intended Suppliers

 

Estradiol Hemihydrate:

Item Description Company Name: [***] Address Facility 1: [***] Address Facility
2: [***]

Contact Information:

 

 

[***]

 

Progesterone:

Item Description Company Name: [***]

Address Facility:

 

 

 

[***]

Contact Information:

 

 

[***] Company Name: [***] Address Facility:

[***]

 

 

Drug Product Bijuva (Bulk)



Item Description Company Name: Catalent Pharma Solutions, LLC

Address:

 

 

 

[***]

 





 

 

Item Description Company Name: [***]

Address:

 

 

[***]

 

Drug Product Imvexxy (Bulk)

Item Description Company Name: Catalent Pharma Solutions, LLC

Address:

 

 

 

[***] Company Name: [***]

Address:

 

 

[***]

 

